Exhibit 10.5

 

Execution Copy

 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of October 31, 2005

 

among

 

DYNEGY HOLDINGS INC.,

as the Borrower,

 

DYNEGY INC.,

as the Parent Guarantor,

 

The Other Guarantors Party Hereto,

 

The Lenders Party Hereto,

 

CITICORP USA, INC. and JPMORGAN CHASE BANK, N.A.

each as a Co-Administrative Agent with Respect to the Letter of Credit Facility
Described Herein,

and each as Collateral Agent

 

CITICORP USA, INC.,

as Administrative Agent with Respect to the Revolving Loan Facility Described
Herein

 

CITIGROUP GLOBAL MARKETS, INC. AND J.P. MORGAN SECURITIES, INC.

each as a Co-Arranger with Respect to the Letter of Credit Facility Described
Herein,

 

CITIGROUP GLOBAL MARKETS, INC.

as Sole Arranger with Respect to the Revolving Loan Facility Described Herein,

 

CITICORP USA, INC.,

as Payment Agent,

 

and

 

CITIBANK, N.A., and JPMORGAN CHASE BANK, N.A.,

each as an Issuing Bank

 

$1,000,000,000

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS    2     SECTION 1.01.    Defined Terms    2    
SECTION 1.02.    Terms Generally    19     SECTION 1.03.    Accounting Terms;
GAAP    19 ARTICLE II LETTERS OF CREDIT AND REVOLVING LOANS    20    
SECTION 2.01.    Issuance of Letters of Credit    20     SECTION 2.02.   
Drawings and Funding of Participations    25     SECTION 2.03.    Reimbursement
   26     SECTION 2.04.    Obligations Absolute    27     SECTION 2.05.   
Disbursement Procedures    30     SECTION 2.06.    Modification, Reduction and
Reinstatement.    30     SECTION 2.07.    Cash Collateral Accounts.    31    
SECTION 2.08.    Default Interest    34     SECTION 2.09.    Computations    34
    SECTION 2.10.    Fees.    34     SECTION 2.11.    Increased Costs    36    
SECTION 2.12.    Taxes.    37     SECTION 2.13.    Payments Generally; Pro Rata
Treatment; Sharing of Set-offs.    38     SECTION 2.14.    Mitigation
Obligations; Replacement of Lenders.    40     SECTION 2.15.    Exoneration;
Independence; Continuing Obligation.    41     SECTION 2.16.    Termination or
Reduction of Commitments    42     SECTION 2.17.    Change of Control    42    
SECTION 2.18.    Applicability of ISP98 and UCP    42 ARTICLE III
REPRESENTATIONS AND WARRANTIES    42     SECTION 3.01.    Borrower
Representations and Warranties    42 ARTICLE IV CONDITIONS    44     SECTION
4.01.    Closing Date    44     SECTION 4.02.    Conditions Precedent to
Issuance of Letters of Credit    47     SECTION 4.03.    Conditions Precedent to
Extensions of Revolving Loans    47     SECTION 4.04.    Conditions Precedent to
Extensions of Backstop Facility Term Loans    48 ARTICLE V COVENANTS    48    
SECTION 5.01.    Borrower Affirmative Covenants    48     SECTION 5.02.   
Borrower Negative Covenants.    50

 

i



--------------------------------------------------------------------------------

ARTICLE VI EVENTS OF DEFAULT    50 ARTICLE VII THE AGENTS    52     SECTION
7.01.    Appointment and Authorization of Agents.    52     SECTION 7.02.   
Delegation of Duties    54     SECTION 7.03.    Liability of Agents    54    
SECTION 7.04.    Reliance by Agents.    54     SECTION 7.05.    Notice of
Default    55     SECTION 7.06.    Credit Decision    55     SECTION 7.07.   
Indemnification of Agents    56     SECTION 7.08.    Agents in their Individual
Capacities    57     SECTION 7.09.    Successor Agents    57     SECTION 7.10.
   Co-Administrative Agents May File Proofs of Claim    58     SECTION 7.11.   
Collateral and Guaranty Matters    58     SECTION 7.12.    Other Agents;
Arrangers and Bookrunners    59     SECTION 7.13.    Appointment of Supplemental
Collateral Agents    59 ARTICLE VIII GUARANTY    60     SECTION 8.01.   
Guaranty; Limitation of Liability.    60     SECTION 8.02.    Guaranty Absolute
   61     SECTION 8.03.    Waivers and Acknowledgments.    62     SECTION 8.04.
   Subrogation    63     SECTION 8.05.    Subordination    63     SECTION 8.06.
   Continuing Guaranty; Assignments    64 ARTICLE IX MISCELLANEOUS    65    
SECTION 9.01.    Notices    65     SECTION 9.02.    Waivers; Amendments.    67  
  SECTION 9.03.    Expenses; Indemnity; Damage Waiver.    68     SECTION 9.04.
   Successors and Assigns.    70     SECTION 9.05.    Survival    72     SECTION
9.06.    Counterparts; Integration; Effectiveness    73     SECTION 9.07.   
Severability    73     SECTION 9.08.    Right of Setoff    73     SECTION 9.09.
   Governing Law; Jurisdiction; Etc.    73     SECTION 9.10.    WAIVER OF JURY
TRIAL    74     SECTION 9.11.    Headings    74     SECTION 9.12.    Treatment
of Certain Information; Confidentiality.    74

 

ii



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A-1    –    JPMC Form of Letter of Credit Application Exhibit A-2    –
   Citibank Form of Letter of Credit Application Exhibit B-1    –    JPMC Form
of Standard Letter of Credit Exhibit B-2    –    Citibank Form of Standard
Letter of Credit Exhibit C    –    Form of Assignment and Acceptance Exhibit D-1
   –    Form of LC Cash Collateral Account Agreement Exhibit D-2    –    Form of
Revolving Loan Cash Collateral Account Agreement Exhibit E    –    Summary of
Terms and Conditions for Backstop Facility Term Loans Schedule 1    –   
Lenders’ Commitment Amount Schedule 2    –    Litigation Schedule 3    –    List
of Continuing Letters of Credit

 

iii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 31, 2005, among
DYNEGY HOLDINGS INC., a Delaware corporation (the “Borrower”), DYNEGY INC. (the
“Parent Guarantor”), the SUBSIDIARY GUARANTORS party hereto (the “Guarantors”),
CITIBANK, N.A. and JPMORGAN CHASE BANK, N.A., each in their respective capacity
as an issuer of the Letters of Credit under this Agreement (in such capacity,
together with its successors in such capacity, each an “Issuing Bank”), CITICORP
USA, INC. and JPMORGAN CHASE BANK, N.A., each in their respective capacity as a
co-administrative agent for the Issuing Banks and the LC Lenders (in such
capacity, together with its successors in such capacity, each a
“Co-Administrative Agent”), CITICORP USA, INC., in its capacity as
administrative agent for the Revolving Loan Lenders (in such capacity, together
with its successors in such capacity, the “Revolving Loan Administrative Agent”
and collectively with the Co-Administrative Agents, the “Administrative
Agents”), CITIGROUP GLOBAL MARKETS, INC., and J.P. MORGAN SECURITIES, INC., each
in its respective capacities as co-arrangers of the Letter of Credit facility
described herein (in such capacity, together with its successors in such
capacity, each a “Co-Arranger”), CITIGROUP GLOBAL MARKETS, INC., in its capacity
as the sole arranger of the Revolving Loan facility described herein (in such
capacity, together with its successors in such capacity, the “Revolving Loan
Sole Arranger” and collectively with the Co-Arrangers, the “Arrangers”),
CITICORP USA, INC., in its capacity as payment agent for the Issuing Banks and
the Lenders (in such capacity, together with its successors in such capacity,
the “Payment Agent”), JPMORGAN CHASE BANK, N.A., in its capacity as collateral
agent for the LC Secured Parties referred to below (in such capacity, together
with its successors in such capacity, the “LC Collateral Agent”), and CITICORP
USA, INC., in its capacity as collateral agent for the Revolving Loan Secured
Parties referred to below (in such capacity, together with its successors in
such capacity, the “Revolving Loan Collateral Agent” and collectively with the
LC Collateral Agent, the “Collateral Agents”), and the Lenders party hereto.

 

PRELIMINARY STATEMENTS

 

WHEREAS, certain of the parties hereto have previously entered into an Amended
and Restated Credit Agreement, dated as of May 28, 2004 (as amended, amended and
restated, supplemented, replaced, refinanced or otherwise modified and in effect
prior to the date hereof, the “Existing Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Issuing Banks issue from time to
time one or more Letters of Credit for the account of the Borrower in an
aggregate principal or face amount not exceeding their respective LC Commitment
(hereinafter defined) at any one time outstanding and the Issuing Banks are
prepared to extend such credit upon the terms and conditions hereof;

 

WHEREAS, the Borrower has requested that the Revolving Loan Lenders make from
time to time Revolving Loans to the Borrower in an aggregate principal amount
not exceeding their respective Revolving Loan Commitment (hereinafter defined)
at any one time outstanding and the Revolving Loan Lenders are prepared to
extend such credit upon the terms and conditions hereof; and



--------------------------------------------------------------------------------

WHEREAS, the Lenders hereunder have waived their right to be prepaid on a pro
rata basis with all of the Lenders under the Existing Credit Agreement and
constitute Required Lenders (as defined in the Existing Credit Agreement) after
giving effect to the prepayment of Term Loans to be made on the date hereof and
the termination of the Revolving Credit Commitments (as defined in the Existing
Credit Agreement) of the Lenders as defined in, and under, the Existing Credit
Agreement that are not Lenders hereunder, and desire, with the Borrower, the
Parent Guarantor, and the Guarantors, by this Agreement to amend and to restate
in full the Existing Credit Agreement;

 

NOW, THEREFORE, the parties hereby amend and restate the Existing Credit
Agreement, in its entirety to read as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ACH Obligations” means any and all obligations of any Loan Party owing to any
Lender or any Affiliate of any Lender under any treasury management services
agreement, any service terms or any service agreements, including electronic
payments service terms and/or automated clearing house agreements, and all
overdrafts on any account which any Loan Party maintains with any Lender or any
Affiliate of any Lender.

 

“Administrative Agents” has the meaning set forth in the introductory paragraph
of this Agreement.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

 

“Agent-Related Persons” means each of the Administrative Agents, the Payment
Agent, each of the Collateral Agents, and each Co-Arranger named on the cover
page of this Agreement , together with their respective Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

 

“Agents” means, collectively, the Administrative Agents, the Payment Agent, and
the Collateral Agents.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, and (b) the Federal Funds Rate in
effect on such day plus 0.50%. Any change in the Alternate Base Rate due to a
change in the Prime Rate or the Federal Funds Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means, with respect to any LC Disbursement, 0.50% per annum
and, with respect to any Revolving Loan, 0.50% per annum.

 

“Applicable Percentage” means, with respect to any LC Lender, the percentage of
total LC Commitments represented by such Lender’s LC Commitment and, with
respect to any Revolving Loan Lender, the percentage of total Revolving Loan
Commitments represented by such Revolving Loan Lender’s Revolving Loan
Commitment.

 

“Arrangers” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 8.04), and accepted by the applicable Administrative Agents and, if
applicable, the Issuing Banks, in the form of Exhibit D or any other form
approved by the applicable Administrative Agents and the Issuing Banks.

 

“Attorney Costs” means and includes all reasonable, documented and out-of-pocket
fees, expenses and disbursements of any law firm or other external counsel.

 

“Authorized Agent” has the meaning set forth in Section 7.01(e).

 

“Authorized Officer” means: (a) with respect to any Person that is a
corporation, the President, Vice President, Treasurer, Assistant Treasurer,
Secretary or Assistant Secretary of such Person and (b) with respect to any
Person that is a limited liability company, the President, Vice President,
Treasurer, Assistant Treasurer, Secretary or Assistant Secretary of such Person
or of the manager of such Person.

 

“Auto-Renewal Letter of Credit” means a Letter of Credit with an initial expiry
date of one year or less after the date of its issuance that has automatic
renewal provisions.

 

“Availability Period” means (a) for purposes of Section 2.01, with respect to
Letters of Credit, any Business Day on or after the Closing Date and before the
Letter of Credit Termination Date and (b) for purposes of Section 2.01A, with
respect to Revolving Loans, any Business Day on or after the Closing Date and
before December 30, 2005.

 

“Backstop Facility” has the meaning set forth in Section 7.01(e).

 

“Backstop Facility Fee Letter” means the letter agreement dated as of the date
hereof executed by Citigroup Global Markets Inc., the Borrower, and Parent.

 

“Backstop Facility Term Loan Commitment” means, if applicable, as to each
Backstop Lender, its obligation, if any, to make Backstop Facility Term Loans to
the Borrower under this Agreement as it shall have been amended or amended and
restated as contemplated in Section 4.04 and Section 7.01(e) upon satisfaction
of the conditions described in Section 4.04.

 

“Backstop Facility Term Loans” means, collectively, the term loans to be made by
the Backstop Lenders under the Backstop Facility if all of the conditions
precedent described in Section 4.04 are satisfied. The Backstop Facility Term
Loans can be either Base Rate Loans or Eurodollar Rate Loans.

 

3



--------------------------------------------------------------------------------

“Backstop Facility Lenders” has the meaning set forth in Section 7.01(e).

 

“Backstop Required Lenders” means, at any time, as of any date of determination,
Backstop Lenders having more than 50% of the sum of (a) the aggregate
outstanding principal amount of Backstop Facility Term Loans on such date after
giving effect to any borrowings and prepayments or repayments of Backstop
Facility Term Loans occurring on such date and (b) the aggregate unused Backstop
Facility Term Loan Commitments; provided that the unused Backstop Facility Term
Loan Commitment of, and the portion of the aggregate outstanding principal
amount of Backstop Facility Term Loans held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Backstop
Required Lenders.

 

“Base Rate Loans” means Loans that bear interest based on the Alternate Base
Rate.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to be closed generally under the Laws of, or are
in fact generally closed in, Houston, Texas or the city or state where the
Payment Agent’s Office is located.

 

“Business Entity” shall mean any corporation, limited liability company or
partnership.

 

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Cash Collateral Accounts” means, collectively, the LC Cash Collateral Account
and the Revolving Loan Cash Collateral Account.

 

“Cash Collateral Documents” means, collectively, the LC Cash Collateral Account
Agreement and the Revolving Loan Cash Collateral Account Agreement.

 

“Cash Collateral Secured Parties” means LC Secured Parties and the Revolving
Loan Secured Parties.

 

4



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the LC
Collateral Agent, for the benefit of any Issuing Bank and the Lenders, as
collateral for the Obligations, pursuant to Section 2.07 or otherwise, cash or
deposit account balances pursuant to documentation in form and substance
satisfactory to the Co-Administrative Agents, the Collateral Agents and such
Issuing Bank. Derivatives of such term (including the term “Cash Collateral”)
have corresponding meanings.

 

“Change in Law” means (a) the adoption of any Governmental Rule after the date
of this Agreement, (b) any change in Governmental Rule after the date of this
Agreement or (c) compliance by any Lender or the Issuing Banks (or, for purposes
of Section 2.11(b), by any lending office of such Lender or the Issuing Banks or
by such Lender’s or the Issuing Banks’ holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Change of Control” means the occurrence of any of the following: (i) any Person
or “group” (within the meaning of Rules 13d-3 and 13d-5 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), other than (A) a
trustee or other fiduciary holding securities under an employee benefit plan of
Parent Guarantor or of any Subsidiary of Parent Guarantor, or (B) Chevron and
its Affiliates, shall have acquired beneficial ownership (within the meaning of
Rules 13d-3 and 13d-5 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of securities of
Parent Guarantor (or other securities convertible into such securities)
representing 50% or more of the combined voting power of all securities of
Parent Guarantor entitled to vote in the election of directors, other than
securities having such power only by reason of the happening of a contingency,
or (ii) during any period of up to 24 consecutive months, commencing on or after
the date of this Agreement, individuals who at the beginning of such 24-month
period were (A) directors of Parent Guarantor or (B) elected or nominated by
(x) individuals who at the beginning of such 24-month period were such
directors, (y) individuals elected in accordance with this clause (ii), or
(z) the Regents of the University of California or their designee, shall cease
for any reason (other than as a result of death, incapacity or normal
retirement) to constitute a majority of the board of directors of Parent
Guarantor.

 

“Chevron” means Chevron Corporation, a Delaware corporation.

 

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 8.02).

 

“Co-Administrative Agent” has the meaning set forth in the introductory
paragraph of this Agreement.

 

“Co-Arrangers” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral Agents” has the meaning set forth in the introductory paragraph of
this Agreement.

 

5



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the Shared Collateral Documents and
the Cash Collateral Documents.

 

“Collateral Trust Agreement” means that certain Collateral Trust and
Intercreditor Agreement dated as of April 1, 2003 as amended by Amendment No. 1
to the Collateral Trust and Intercreditor Agreement dated as of May 28, 2004, as
further amended by Amendment No. 2 to the Collateral Trust and Intercreditor
Agreement dated as of the date hereof.

 

“Collateral Trustee” means Wilmington Trust Company, not in its individual
capacity but solely as collateral trustee under the Collateral Trust Agreement,
and John M. Beeson, Jr., an individual residing in the State of Delaware, not in
its individual capacity but solely as individual trustee under the Collateral
Trust Agreement.

 

“Commitment” means a LC Commitment or a Revolving Loan Commitment, as the
context may require.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in L/C Disbursements required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to any Agent or any other Lender
any other amount required to be paid by it hereunder within one Business Day of
the date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy, liquidation or
insolvency proceeding.

 

“Depositary Banks” means the LC Depositary Bank and the Revolving Loan
Depositary Bank.

 

“Disposition” or “Dispose” means the sale, transfer, or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided, that in no event shall a “Disposition” be deemed
to include (i) the incurrence, creation or suffering to exist of any Lien or
(ii) the execution or performance of any offset agreement or any other agreement
to assure performance of an obligation of such Person.

 

6



--------------------------------------------------------------------------------

“DMS Entities” means, collectively, Dynegy Midstream Services, Limited
Partnership, a Delaware limited partnership, Midstream Barge Company, L.L.C., a
Delaware limited liability company, Dynegy Liquids G.P., L.L.C., a Delaware
limited liability company, Dynegy Regulated Holdings, LLC, a Delaware limited
liability company, Dynegy Energy Pipeline Company, L.L.C., a Delaware limited
liability company, Warren Petroleum Company, LLC, a Delaware limited liability
company, Versado Gas Processors, L.L.C., a Delaware limited liability company,
Dynegy Liquids Marketing and Trade, a Delaware general partnership, Downstream
Energy Ventures Co., L.L.C., a Delaware limited liability company, Cedar Bayou
Fractionators, LP, a Delaware limited partnership, NCLB Liquids Inc., a British
Columbia corporation, Dynegy NGL Pipeline Company, LLC, a Delaware limited
liability company, Dynegy Intrastate Pipeline, LLC, a Delaware limited liability
company, Dynegy OPI, LLC, a Delaware limited liability company, Venice Energy
Services Company, LLC, a Delaware limited liability company, and Gulf Coast
Fractionators, a Texas general partnership.

 

“DMS Sale” means the sale of the partnership interests of Dynegy Midstream
Services, Limited Partnership, a Delaware limited partnership, pursuant to that
certain Partnership Interest Purchase Agreement dated as of August 2, 2005 among
the Parent Guarantor, the Borrower, Dynegy Midstream Holdings, Inc., a Delaware
corporation, Dynegy Midstream G.P., Inc., a Delaware corporation, Targa
Resources, Inc., a Delaware corporation, Targa Resources Partners OLP LP, a
Delaware limited partnership, and Targa Midstream GP, LLC, a Delaware limited
liability company.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Due Date” has the meaning set forth in Section 2.03(a).

 

“Environmental Laws” means all Governmental Rules (including ISO 14000
standards) or legally binding agreements issued, promulgated or entered into by
any Governmental Authority, relating in any way to the environment, preservation
or reclamation of natural resources, the management, release or threatened
release of any Hazardous Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder, each as amended and modified from time to time.

 

7



--------------------------------------------------------------------------------

“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurodollar Rate Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the FRB or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the FRB) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate” means for any Interest Period with respect to any
Eurodollar Rate Loan:

 

(a) the rate per annum equal to the rate determined by the Payment Agent to be
the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

 

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Payment Agent to be the offered rate
on such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, or

 

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Payment Agent as the rate of
interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted by Citibank and with a term
equivalent to such Interest Period would be offered by Citibank’s London Branch
to major banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two Business Days prior to the first day
of such Interest Period.

 

“Eurodollar Rate” means, with respect to each day during each Interest Period
pertaining to a Eurodollar Rate Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

                                Eurodollar Base
Rate                                

1.00 minus Eurocurrency Reserve

Requirements

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

“Event of Default” has the meaning assigned to such term in Article VI.

 

8



--------------------------------------------------------------------------------

“Excess Collateral” means, with respect to any Cash Collateral Account
(a) interest income earned on deposits in the Cash Collateral Account and
(b) amounts on deposit in the Cash Collateral Account in excess of the Required
Reserve.

 

“Excluded Taxes” means, with respect to the Agents, any Lender, the Issuing
Banks or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise Taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction (or any political subdivision) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Borrower is located and (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 2.14(b)), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 2.12(e), except to the extent that such Foreign Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such withholding tax pursuant to Section 2.12(a).

 

“Existing Credit Agreement” has the meaning set forth in the Recitals of this
Agreement.

 

“Existing Letters of Credit” means, collectively, each of the letters of credit
described in Schedule 3 which were issued by the Issuing Banks under the
Existing Credit Agreement but are to be continued in full force and effect under
this Agreement.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Citibank, N.A. on
such day on such transactions as determined by the Payment Agent.

 

“Fee Letters” means, collectively, the LC Facility Fee Letter, the Revolving
Loan Facility Fee Letter and, if applicable, the Backstop Facility Fee Letter.

 

“Foreign Lender” means any Lender or Issuing Bank that is organized under the
laws of a jurisdiction other than that in which the Borrower is located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

9



--------------------------------------------------------------------------------

“Fronting Fee” means the fee payable by the Borrower to each Issuing Bank
pursuant to the LC Fee Letter in connection with issuing Letters of Credit under
this Agreement from time to time.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Approval” means any authorization, consent, approval, license,
ruling, permit, concession, certification, exemption, filing, variance, order,
judgment, decree, publication, notice to, declaration of or with or registration
by or with any Governmental Authority.

 

“Governmental Authority” means any foreign, Federal, state, municipal, local,
territorial, or other governmental or quasi-governmental department, commission,
board, bureau, agency, regulatory body, instrumentality, judicial or
administrative body or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Governmental Rule” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive, requirement of, or other governmental restriction or any
similar legally binding form of decision of or determination by, or any legally
binding interpretation or administration of any of the foregoing by, any
Governmental Authority, in effect at the applicable time.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantors” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

10



--------------------------------------------------------------------------------

“Honor Date” means the date of any payment by any Issuing Bank under a Letter of
Credit.

 

“Indebtedness” of any Person means without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid (excluding current accounts payable incurred in the
ordinary course of business), (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Revolving Loan; provided that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; (b) as to any Base Rate Loan, the last
Business Day of each calendar quarter and the Revolving Loan Termination Date,
and (c) as to any Revolving Loan, the Revolving Loan Termination Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its borrowing notice delivered as
provided in Section 2.01A(b)(A); provided that:

 

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

 

11



--------------------------------------------------------------------------------

(c) no Interest Period shall extend beyond the Revolving Loan Termination Date.

 

“Issuing Bank” has the meaning set forth in the introductory paragraph of this
Agreement. For avoidance of doubt, it is understood that an Issuing Bank may or
may not have any LC Commitments hereunder.

 

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority (other than any such
agreements which are entered into in respect of a commercial transaction).

 

“LC Cash Collateral Account” means the Cash Collateral Account required to be
established pursuant to Section 2.07 (a)(i), which shall be comprised of a
linked “deposit account” within the meaning of Article 9 of the New York Uniform
Commercial Code and a “securities account” within the meaning of Article 8 of
the New York Uniform Commercial Code, and shall be maintained with the LC
Depositary Bank pursuant to the terms of the LC Cash Collateral Account
Agreement.

 

“LC Cash Collateral Account Agreement” means the Blocked Account Control
Agreement (Lender Control) dated as of the date hereof among the Borrower, the
LC Collateral Agent, and the LC Depositary Bank, in substantially the form of
Exhibit D-1.

 

“LC Commitment” means, with respect to each LC Lender, the commitment of such LC
Lender (other than any Issuing Bank to the extent that such Issuing Bank is also
an LC Lender) to acquire participations in any Letter of Credit hereunder
(including any Existing Letter of Credit), expressed as an amount representing
the maximum aggregate amount of such LC Lender’s LC Exposure hereunder as set
forth opposite each such LC Lender’s name on Schedule 1, as such commitment may
be reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 8.04. The aggregate amount of the LC Lenders’
Commitments is $400,000,000.

 

“LC Depositary Bank” means JPMorgan Chase Bank, N.A., in its capacity as the
depositary bank under the LC Cash Collateral Account Agreement.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“LC Facility” means, at any time, the aggregate amount of the LC Lenders’ LC
Commitments at such time.

 

12



--------------------------------------------------------------------------------

“LC Facility Fee Letter” means the letter agreement dated as of October 18, 2005
executed by the Borrower and each of Citibank, N.A., Citicorp USA, Inc. and
JPMorgan Chase Bank, N.A.

 

“LC Lenders” means, collectively, each Person listed on Schedule 2.01 that has
executed and delivered this Agreement as an “LC Lender” and any Person that
shall have become a party hereto as an “LC Lender” pursuant to an Assignment and
Acceptance, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Acceptance.

 

“LC Obligations” means, collectively, all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Reimbursement Obligation or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Law naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the LC Obligations of the Loan Parties
under the Loan Documents include (a) the obligation to pay principal, interest,
prepayment premium, Letter of Credit commissions, charges, expenses, fees,
attorneys’ fees and disbursements, indemnities and other amounts payable by any
Loan Party in respect of any Letter of Credit or LC Commitment or otherwise
payable to any LC Lender or its related Parties or any Agent under any Loan
Document and (b) the obligation of any Loan Party to reimburse any amount in
respect of any of the foregoing that any LC Lender, in its sole discretion, may
elect to pay or advance on behalf of such Loan Party.

 

“LC Required Deposit Amount” means an amount equal to the aggregate maximum
amount available for drawing under Letters of Credit issued pursuant to this
Agreement and under the Existing Letters of Credit deemed to have been issued
under this Agreement pursuant to Section 2.01(b)(ii); provided that for the
avoidance of doubt, if the maximum amount available for drawing under any Letter
of Credit is subsequently reduced on a permanent basis, the LC Required Deposit
Amount shall be reduced by a like amount.

 

“LC Required Lenders” means, at any time, LC Lenders having LC Exposure
representing more than 50% of the sum of the total LC Exposure at such time;
provided that for the purpose of determining the Required Lenders hereunder,
each Issuing Bank shall be a LC Lender and provided further that the LC Exposure
of held or deemed held by, any Defaulting Lender shall be excluded for purposes
of making a determination of LC Required Lenders.

 

“LC Required Reserve” means 103% of the LC Required Deposit Amount.

 

“LC Secured Parties” means, collectively, the Agents, the Issuing Banks, and
each of the LC Lenders.

 

“Lenders” means, collectively, the LC Lenders and the Revolving Loan Lenders.

 

“Letter of Credit” means any of the letters of credit issued by or deemed to be
issued by an Issuing Bank pursuant to this Agreement either as originally issued
or as the same may be supplemented, modified, amended, renewed, extended or
supplanted. For the avoidance

 

13



--------------------------------------------------------------------------------

of doubt, any outstanding letters of credit issued under the Existing Credit
Agreement shall be deemed to be a Letter of Credit under this Agreement if, and
to the extent that, the conditions set forth in Section 2.01(b)(ii) have been
satisfied.

 

“Letter of Credit Application” means, with respect to each Issuing Bank, its
respective standard form letter of credit application substantially in the form
of Exhibit A-1 or Exhibit A-2 hereto, as applicable, or, in the case of any
letter of credit issued and outstanding under the Existing Credit Agreement
immediately prior to the date of this Agreement which are deemed to be issued
under this Agreement as of the Closing Date pursuant to Section 2.01(b)(ii), the
letter of credit application previously executed with respect to such letter of
credit.

 

“Letter of Credit Facility Fees” has the meaning set forth in Section 2.10.

 

“Letter of Credit Termination Date” means the third anniversary of the Closing
Date (i.e., October 31, 2008).

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan” means a Revolving Loan or, if applicable, a Backstop Facility Term Loan.

 

“Loan Documents” means, collectively, this Agreement, the Letters of Credit
issued hereunder and the related Letter of Credit Applications, the Collateral
Documents, and the Fee Letters.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, performance or financial condition of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its obligations under this Agreement or any of the other Loan Documents to which
it is a party, or (c) the rights of or benefits available to the Agents or the
Issuing Banks or the Lenders under this Agreement or any of the other Loan
Documents.

 

“Obligations” means LC Obligations and Revolving Loan Obligations.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under the Loan Documents or from the execution, delivery or
enforcement of, or otherwise with respect to, the Loan Documents, excluding for
the avoidance of doubt any Excluded Taxes.

 

“Parent Guarantor” has the meaning set forth in the introductory paragraph of
this Agreement.

 

14



--------------------------------------------------------------------------------

“Payment Agent’s Office” means the Payment Agent’s address and, as appropriate,
account as set forth in Section 9.01, or such other address or account as the
Payment Agent may from time to time notify the Borrower, the other Agents, the
Issuing Banks and the Lenders.

 

“Permitted Investments” has the meaning set forth in the Cash Collateral Account
Agreement.

 

“Permitted Liens” means (a) Liens arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights, (b) Liens pursuant to any Loan Document, (c) Liens on the LC Cash
Collateral Account in favor of any lender providing Indebtedness that refinances
or replaces any of the Loans or Commitments under the Existing Credit Agreement
or other Indebtedness that is intended to enjoy the benefits of the Collateral
Documents on a pari passu basis with the Secured Parties under this Agreement;
provided, that in each case the lenders (or an agent acting on their behalf)
providing such Indebtedness agree to subordinate their Liens on the LC Cash
Collateral Account to the superpriority of the LC Secured Parties pursuant to an
intercreditor agreement in form and substance reasonably acceptable to the LC
Collateral Agent, (d) Liens on the Revolving Loan Cash Collateral Account in
favor of any lender providing Indebtedness that refinances or replaces any of
the Loans or Commitments under the Existing Credit Agreement or other
Indebtedness that is intended to enjoy the benefits of the Collateral Documents
on a pari passu basis with the Secured Parties under this Agreement; provided,
that in each case the lenders (or an agent acting on their behalf) providing
such Indebtedness agree to subordinate their Liens on the Revolving Loan Cash
Collateral Account to the superpriority of the Revolving Loan Secured Parties
pursuant to an intercreditor agreement in form and substance reasonably
acceptable to the Revolving Loan Collateral Agent, and (e) Junior Liens (as
defined in the Existing Credit Agreement).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Post-Default Rate” shall mean, in respect of any Reimbursement Obligation or
any other amount under this Agreement or any other Loan Document that is not
paid when due (whether at stated maturity, by acceleration, by optional or
mandatory prepayment or otherwise), a rate per annum during the period from and
including the due date to but excluding the date on which such amount is paid in
full equal to 2.0% per annum above the Alternate Base Rate plus the Applicable
Margin as in effect from time to time.

 

“Post-Petition Interest” shall have the meaning specified in Section 8.05(b).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its base or prime rate in effect at its office
located in New York, New York, from time to time; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

 

“Pro Rata Share” means, with respect to each Revolving Loan Lender, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Revolving Loan Commitment of such
Revolving Loan Lender at such time and

 

15



--------------------------------------------------------------------------------

the denominator of which is the aggregate Revolving Loan Commitments of all
Revolving Loan Lenders at such time; provided that if the Revolving Loan
Commitments of each Revolving Loan Lender have been terminated pursuant to
Section 6(e), then the Pro Rata Share of each Revolving Loan Lender shall be
determined based on the Pro Rata Share of such Revolving Loan Lender immediately
prior to such termination and after giving effect to any subsequent assignments
made pursuant to the terms hereof.

 

“Public Disclosure” means the Dynegy Inc.’s and the Borrower’s most recent
annual report, Form 10-K for the most recently completed fiscal year, each
quarterly report on Form 10-Q or any current reports on Form 8-K (or similar
reports filed on successor forms) filed since the initial filing date of such
Form 10-K, in each case filed at least 10 days prior to the date of this
Agreement.

 

“Register” has the meaning set forth in Section 8.04.

 

“Reimbursement Obligations” means the obligations of the Borrower under
Section 2.03.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Representative” has the meaning ascribed to such term in Section 1.01 of the
Collateral Trust Agreement.

 

“Required Deposit Amounts” means the LC Required Deposit Amount and the
Revolving Loan Required Deposit Amount.

 

“Required Lenders” means with respect to the LC Facility, the LC Required
Lenders, with respect to the Revolving Loan Facility, the Revolving Loan
Required Lenders, and if applicable, with respect to the Backstop Facility, the
Backstop Facility Required Lenders.

 

“Required Representative” has the meaning ascribed to such term in Section 1.01
of the Collateral Trust Agreement.

 

“Required Reserves” means the LC Required Reserve and the Revolving Loan
Required Reserve.

 

“Revolving Loan Cash Collateral Account” means the Cash Collateral Account
required to be established pursuant to Section 2.07(a)(ii), which shall be
comprised of a linked “deposit account” within the meaning of Article 9 of the
New York Uniform Commercial Code and a “securities account” within the meaning
of Article 8 of the New York Uniform Commercial Code, and shall be maintained
with the Revolving Loan Depositary Bank pursuant to the terms of the Revolving
Loan Cash Collateral Account Agreement.

 

“Revolving Loan Cash Collateral Account Agreement” means the Blocked Account
Control Agreement (Lender Control) dated as of the date hereof among the
Borrower, the Revolving Loan Collateral Agent, and the Revolving Loan Depositary
Bank, in substantially the form of Exhibit D-2.

 

16



--------------------------------------------------------------------------------

“Revolving Loan Commitment” means, as to each Revolving Loan Lender, its
obligation to make Revolving Loans to the Borrower pursuant to Section 2.01A, in
an aggregate principal or face amount at any one time outstanding not to exceed
the amount set forth opposite such Revolving Loan Lender’s name on
Schedule 2.01A under the caption “Revolving Loan Commitment” or in the
Assignment and Assumption pursuant to which such Revolving Loan Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The initial aggregate amount of the Revolving
Loan Commitments is $600,000,000.

 

“Revolving Loan Depositary Bank” means Citibank, N.A., in its capacity as the
depositary bank under the Revolving Loan Cash Collateral Account Agreement.

 

“Revolving Loan Facility” means, at any time, the aggregate amount of the
Revolving Lenders’ Revolving Loan Commitments at such time.

 

“Revolving Loan Facility Fee Letter” means the letter agreement dated as of the
date hereof executed by Citigroup Global Markets Inc., the Borrower, and Parent.

 

“Revolving Loan Fees” means the fees provided for in the Revolving Loan Facility
Fee Letter.

 

“Revolving Loan Lenders” means each Person listed on Schedule 2.01A that has
executed and delivered this Agreement as a “Revolving Loan Lender” and any
Person that shall have become a party hereto as a “Revolving Loan Lender”
pursuant to an Assignment and Acceptance, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Acceptance.

 

“Revolving Loan Obligations” means, collectively, means all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Revolving Loan or any
Revolving Loan Commitment, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the Revolving
Loan Obligations of the Loan Parties under the Loan Documents include (a) the
obligation to pay principal, interest, prepayment premium, commissions, charges,
expenses, fees, attorneys’ fees and disbursements, indemnities and other amounts
payable by any Loan Party in respect of any Revolving Loan or any Revolving Loan
Commitment or otherwise payable to any Revolving Loan Lender of its Related
Parties or any Agents under any Loan Document and (b) the obligation of any Loan
Party to reimburse any amount in respect of any of the foregoing that any
Revolving Loan Lender, in its sole discretion, may elect to pay or advance on
behalf of such Loan Party.

 

“Revolving Loan Required Deposit Amount” means with respect to any requested
borrowing of a Revolving Loan hereunder, an amount equal to the aggregate
principal amount of such Revolving Loan borrowing.

 

17



--------------------------------------------------------------------------------

“Revolving Loan Required Lenders” means, at any time, as of any date of
determination, Revolving Lenders having more than 50% of the sum of (a) the
aggregate outstanding principal amount of Revolving Loans on such date after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
occurring on such date and (b) the aggregate unused Revolving Loan Commitments;
provided that the unused Revolving Loan Commitment of, and the portion of the
aggregate outstanding principal amount of Revolving Loans held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Revolving Loan Required Lenders.

 

“Revolving Loan Required Reserve” means 103% of the Revolving Loan Required
Deposit Amount.

 

“Revolving Loan Secured Parties” means the Agents and each of the Revolving Loan
Lenders.

 

“Revolving Loan Termination Date” means the earlier of (a) December 30, 2005 and
(b) the date of termination in whole of the Revolving Loan Commitments pursuant
to Section 2.16 or Section 6(e).

 

“Revolving Loans” means loans by Revolving Loan Lenders to the Borrower under
Section 2.01A.

 

“Secured Parties” means the LC Secured Parties and the Revolving Loan Secured
Parties.

 

“Shared Collateral Documents” means, collectively, the Shared Security Agreement
dated as of April 1, 2003, the Non-Shared Security Agreement dated as of
April 1, 2003, the Collateral Trust Agreement, and all other “Collateral
Documents” as defined in the Existing Credit Agreement, in each case, as
amended, amended and restated, supplemented, replaced, refinanced or otherwise
modified and in effect prior to the date hereof and each of the mortgages,
collateral assignments, shared security agreement supplements, non-shared
security agreement supplements, security agreements, pledge agreements,
financing statements, or other similar agreements delivered to the
Administrative Agents, the Collateral Agent and the Lenders pursuant to the
Existing Credit Agreement that are in effect as of the Closing Date.

 

“Shared Secured Obligations” means, collectively, (a) all ACH Obligations and
(b) all Obligations.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more Subsidiaries of the parent or by the
parent or one or more Subsidiaries of the parent. “Wholly Owned Subsidiary”
means any such corporation, limited liability company, partnership, association
or other entity of which all

 

18



--------------------------------------------------------------------------------

of the equity securities or other ownership interests (other than, in the case
of a corporation, directors’ qualifying shares) are so owned or controlled. Any
reference to a “Subsidiary” in this Agreement and the other Loan Documents that
does not identify or refer to a specific parent shall, unless otherwise
specified, be understood to be a reference to a Subsidiary of the Borrower.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the Cash Collateral Account Agreements and the issuance of
any Letter of Credit hereunder or the extension of any Loans hereunder.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agents that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if any Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

19



--------------------------------------------------------------------------------

ARTICLE II

 

LETTERS OF CREDIT AND REVOLVING LOANS

 

SECTION 2.01. Issuance of Letters of Credit.

 

(a) General.

 

(i) Subject to the terms and conditions of this Agreement (including
Sections 2.17, 4.01 and 4.02 hereof), the Borrower may request of either Issuing
Bank the issuance of a Letter of Credit for the account of the Borrower by
delivery to the relevant Issuing Bank of a completed Letter of Credit
Application, at any time and from time to time during the Availability Period in
an aggregate amount not to exceed at any time outstanding the Lenders’ LC
Commitment. In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any Letter of Credit
Application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Banks relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
Issuing Bank will confirm with the Payment Agent (by telephone or in writing)
that the Payment Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, such Issuing Bank will provide the Payment Agent
with a copy thereof. Upon receipt by such Issuing Bank of confirmation from the
Payment Agent that the requested issuance or amendment is permitted in
accordance with the terms hereof, then, subject to the terms and conditions
hereof, such Issuing Bank shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or its Affiliate or enter into the applicable
amendment, as the case may be, in each case in accordance with such Issuing
Bank’s usual and customary business practices. No Issuing Bank shall be
obligated to make any independent determination as to whether the requested
issuance or amendment is permitted in accordance with the terms hereof, and,
unless and until such Issuing Bank receives such confirmation from the Payment
Agent, such Issuing Bank shall have no obligation to issue the requested Letter
of Credit.

 

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, any Issuing Bank may, in its sole and absolute discretion, agree to
issue an Auto-Renewal Letter of Credit. Unless otherwise directed by such
Issuing Bank, the Borrower shall not be required to make a specific request to
such Issuing Bank for any such renewal. Once an Auto-Renewal Letter of Credit
has been issued, the Borrower and the Lenders shall be deemed to have authorized
(but may not require) such Issuing Bank to permit the renewal of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Termination Date; provided that such Issuing Bank may give a notice of
non-renewal and thereby prevent the renewal of an Auto-Renewal Letter of Credit
if such Issuing Bank has determined at any time within 30 calendar days prior to
the Nonrenewal Notice Date of such Auto-Renewal Letter of Credit that it would
have no obligation at such time to issue such Letter of Credit in its renewed
form under the terms hereof (by reason of the provisions of Section 2.01(a)(iv),
Section 2.01(a)(v), or otherwise).

 

20



--------------------------------------------------------------------------------

(iv) No Issuing Bank shall be under any obligation to issue any Letter of Credit
if:

 

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it;

 

(B) the expiry date of such requested Letter of Credit would occur after the
earlier of (1) the first anniversary of its date of issuance (other than with
respect to any Auto-Renewal Letter of Credit) and (2) the Letter of Credit
Termination Date;

 

(C) the issuance of such Letter of Credit would violate one or more generally
applicable policies of such Issuing Bank; or

 

(D) any of the conditions precedent set forth in section 4.02 (and with respect
to the initial issuance of any Letter of Credit hereunder, section 4.01) has not
been satisfied.

 

(v) The Borrower may obtain Letters of Credit for itself and on behalf of any of
its Affiliates; provided, however, the Payment Agent and the Issuing Banks agree
that the Borrower may maintain the Existing Letters of Credit issued in favor of
the DMS Entities even after the DMS Sale is consummated so long as the Required
Reserve is maintained. Notwithstanding the foregoing, upon the expiry date of
any Existing Letters of Credit issued on behalf of DMS Entities, the Borrower
acknowledges and agrees that after the Closing Date it shall not be permitted to
obtain Letters of Credit on behalf of DMS Entities who are no longer Affiliates
of the Borrower.

 

(vi) No Letter of Credit may be issued, amended, renewed or extended if at the
time that action is requested it is unlawful or, by reason of any Change of Law,
impossible for the Issuing Banks to issue, amend, renew or extend a Letter of
Credit or for any Lender to participate in that Letter of Credit.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.

 

(i) To request the issuance, amendment, renewal or extension of a Letter of
Credit (other than with respect to any Letter of Credit issued under the
Existing Credit Agreement) the Borrower must hand-deliver or telecopy (or
transmit by electronic

 

21



--------------------------------------------------------------------------------

communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Co-Administrative Agent a
completed Letter of Credit Application setting forth the requested date of such
issuance, amendment, renewal or extension. Such Letter of Credit Application
must be received by the Payment Agent and the relevant Issuing Bank no later
than 11:00 a.m. (eastern time) at least two (2) Business Days (or such later
date and time as such Issuing Bank may agree in a particular instance in its
sole discretion) prior to the proposed issuance date or date of amendment, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to such Issuing Bank: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the account party or parties thereof; (F) the full text
of any certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the transactions or obligations to be supported thereby and
(H) such other information as shall be necessary to prepare the requested Letter
of Credit; provided, that in the case of Letters of Credit to be issued on the
Closing Date only, the two (2) Business Day prior written notice shall be
eliminated. In the case of a request for an amendment of any outstanding Letter
of Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant Issuing Bank (1) the Letter of Credit to
be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters consistent with the items set forth in clauses (A)-(H) in the preceding
sentence as such Issuing Bank may reasonably require. Renewals of, and
amendments to increase the available amount under, any outstanding Letters of
Credit will be effectuated by the applicable Issuing Bank within one Business
Day of the applicable Issuing Bank’s receipt of a renewal or a request for an
increase. The Borrower’s request to reduce the effective face amount of any
Letter of Credit shall be effective upon the applicable Issuing Bank’s receipt
of a written consent of the beneficiary of such Letter of Credit consenting to
such reduction.

 

(ii) In the case of the letters of credit issued pursuant to the Existing Credit
Agreement, each of the Issuing Banks and the Borrower agrees to treat such
letters of credit as having been issued pursuant to the terms of this Agreement
and to deem the Letter of Credit Applications previously provided by the
Borrower with respect to each such letter of credit under the Existing Credit
Agreement to be amended to refer to this Agreement, in each case, as of the
Closing Date.

 

(iii) Notwithstanding anything to the contrary in the foregoing, a Letter of
Credit may be issued, amended, renewed or extended only if, after giving effect
to that issuance, amendment, renewal or extension, the aggregate LC Exposure
does not exceed the LC Commitment. Following the receipt of a notice of
amendment or reduction complying with this Section 2.01(b), promptly upon the
surrender of the existing Letter of Credit for cancellation (or other
arrangements satisfactory to the Issuing Banks), and only if there shall have
been no LC Disbursements with respect to such existing Letter of Credit which
have not been reimbursed by the Borrower, the Issuing Banks shall issue a
replacement Letter of Credit to the beneficiary of such Letter of Credit, as
applicable.

 

22



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall have an expiry date at or prior
to 10:00 a.m. on the Letter of Credit Termination Date. Notwithstanding the
foregoing; in the case of any Letter of Credit, which by virtue of the
application of the provisions of the Uniform Customs and Practice for
Documentary Credits, 1993 Revision, International Chamber of Commerce
Publication No. 500 (the “UCP”), may expire after the Letter of Credit
Termination Date, such Letter of Credit shall expire two weeks after the last
day of possible presentation under the UCP.

 

(d) Certain References. For avoidance of doubt, in this Section 2.01 and in
Sections 2.02, 2.03, 2.04, 2.05, 2.06, 2.10(a) and 2.10(b): any references to
“Lenders” are to LC Lenders, any references to “Obligations” are to LC
Obligations, any references to “Commitments” are to LC Commitments, any
references to “Cash Collateral Account” are to the LC Cash Collateral Account,
any references to “Cash Collateral Account Agreement” are to the LC Cash
Collateral Account Agreement, any references to “Required Deposit Amount” are to
the LC Required Deposit Amount, any references to “Required Lender” are to the
LC Required Lenders, any references to “Required Reserve” are to the LC Required
Reserve, any references to “Secured Parties” are to the LC Secured Parties, any
references to “Collateral Agent” are to the LC Collateral Agent,

 

SECTION 2.01A Revolving Loans.

 

(a) Borrowings of Revolving Loan. Subject to the terms and conditions set forth
herein (including Sections 2.17, 4.01 and 4.03), each Revolving Loan Lender
severally agrees to make loans to the Borrower from time to time, on any
Business Day during the Availability Period with respect to Revolving Loans, in
an aggregate amount not to exceed at any time outstanding the amount of such
Revolving Loan Lender’s Revolving Loan Commitment; provided that after giving
effect to any borrowing of Revolving Loans, the sum of the aggregate outstanding
principal amount of the Revolving Loans of any Revolving Loan Lender shall not
exceed such Lender’s Revolving Loan Commitment. Within the limits of each
Lender’s Revolving Loan Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01A(a), prepay
under Section 2.01A(c), and reborrow under this Section 2.01A(a). Revolving
Loans will be Base Rate Loans.

 

(b) Borrowings and Continuations of Revolving Loans.

 

(i) Each borrowing of Revolving Loans shall be made upon the Borrower’s
irrevocable notice to the Payment Agent, which may be given by telephone. Each
such notice must be received by the Payment Agent not later than 11:00 a.m.
(eastern time) on the requested date of any borrowing. Each telephonic notice by
the Borrower pursuant to this Section 2.01A must be confirmed promptly by
delivery to the Payment Agent of a written borrowing notice specifying the
matters set forth below and appropriately completed and signed by an Authorized
Officer of the Borrower; provided that upon request by the Payment Agent, such
confirmation shall be received prior to the date of the related borrowing (but
shall not be required to be received prior to the date referenced in the
previous sentence had the request not been made by telephone). Each borrowing of
Revolving Loans shall be in a principal amount of $5,000,000 or a whole multiple
of $1,000,000 in excess thereof. Each borrowing notice (whether telephonic or
written) shall specify (i) the requested date of the borrowing (which shall be a
Business Day), and (iii) the principal amount of Revolving Loans to be borrowed.

 

23



--------------------------------------------------------------------------------

(ii) Following receipt of a borrowing notice contemplated by
Section 2.01A(b)(i), the Payment Agent shall promptly notify each Revolving Loan
Lender of the amount of its Pro Rata Share of the applicable Revolving Loans. In
the case of a borrowing, each Revolving Loan Lender shall make the amount of its
Revolving Loan available to the Payment Agent in immediately available funds at
the Payment Agent’s Office not later than 1:00 p.m. (eastern time) on the
Business Day specified in the applicable borrowing notice. Upon satisfaction of
the applicable conditions set forth in Section 4.03 (and, if such borrowing is
the initial extension of credit hereunder, Section 4.01), the Payment Agent
shall make all funds so received available to the Borrower in like funds as
received by the Payment Agent either by (i) crediting the account of the
Borrower on the books of the Person serving as the Payment Agent with the amount
of such funds or (ii) wire transfer of such funds, in each case in accordance
with instructions provided to (and reasonably acceptable to) the Payment Agent
by the Borrower.

 

(iii) At any time that Revolving Loans are outstanding, the Payment Agent shall
notify the Borrower and the Revolving Loan Lenders of any change in the Payment
Agent’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(iv) The failure of any Revolving Loan Lender to make the Loan to be made by it
as part of any Revolving Loan borrowing shall not relieve any other Revolving
Loan Lender of its obligation, if any, hereunder to make its Revolving Loan on
the date of such borrowing, but no Revolving Loan Lender shall be responsible
for the failure of any other Revolving Loan Lender to make the Revolving Loan to
be made by such other Revolving Loan Lender on the date of any borrowing of
Revolving Loans.

 

(c) Payments; Interest.

 

(i) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Loan Termination Date.

 

(ii) Subject to the provisions of Section 2.08, each Revolving Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin.

 

(iii) Interest on each Revolving Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

(iv) The Borrower may, upon notice to the Payment Agent, at any time or from
time to time voluntarily prepay Revolving Loans in whole or in part without
premium or penalty from funds available in the Revolving Loan Cash Collateral
Account without a corresponding reduction of the Revolving Loan Commitment in
the amount of such prepayment; provided that (i) such notice must be received by
the Payment Agent not later than 11:00 a.m. (eastern time) on the date of
prepayment of any Loans; (ii) any prepayment of shall be in a principal amount
of

 

24



--------------------------------------------------------------------------------

$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment of Revolving Loans to be
prepaid. The Payment Agent will promptly notify the Revolving Loan Lenders of
its receipt of each such notice, and of the amount of such Lender’s Pro Rata
Share (if any) of such prepayment. If such notice is given by the Borrower, the
Payment Agent shall notify and instruct the Revolving Loan Collateral Agent to
direct the Revolving Loan Depositary Bank to withdraw from the Revolving Loan
Cash Collateral Account an amount equal to prepayment amount set forth in the
Borrower’s notice, together with the unpaid interest accrued thereon, and remit
such sum to the Payment Agent for payment to the Revolving Loan Lenders in
accordance with the terms of this Agreement. Each prepayment of the outstanding
Loans pursuant to this Section 2.01A(iv) shall be applied to the Revolving Loan
Lenders in accordance with their respective Pro Rata Shares.

 

(v) If the Borrower fails to at any time to pay in full when due any amount of
principal of, interest on, fees with respect to, or any other amount payable
hereunder or under any Loan Document in respect of, the Revolving Loans, the
Payment Agent shall notify and instruct the Revolving Loan Collateral Agent to
direct the Revolving Loan Depositary Bank to withdraw from the Revolving Loan
Cash Collateral Account an amount equal to the sum of such unpaid amount and
unpaid interest accrued thereon, and remit such sum to the Payment Agent for
payment to the Revolving Loan Lenders and/or the Revolving Loan Collateral Agent
and the Agents, as applicable, in accordance with the terms of this Agreement.
The Revolving Loan Lenders hereby agree that their sole initial recourse upon
the occurrence of an Event of Default or otherwise hereunder, in respect of the
Collateral, shall be to receive the amounts on deposit in the Revolving Loan
Cash Collateral Account, and that none of them shall make any claim on, or seek
to foreclose upon any other Collateral granted under the Collateral Documents
until the amounts on deposit in the Revolving Loan Cash Collateral Account have
been exhausted.

 

SECTION 2.02. Drawings and Funding of Participations.

 

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant Issuing Bank shall promptly
notify the Borrower and the Payment Agent thereof (which may be telephonic,
promptly confirmed by telecopy). Not later than 12:00 p.m. (eastern time) on an
Honor Date, the Borrower may reimburse such Issuing Bank through the Payment
Agent in an amount equal to the Dollar Equivalent of such drawing.

 

(b) By the issuance of a Letter of Credit by an Issuing Bank and/or the
continuation of an Existing Letter of Credit under this Agreement, and without
any further action on the part of such Issuing Bank or the Lenders, each of the
Issuing Banks hereby grants to each Lender, and, notwithstanding each Lender’s
Pro Rata Share of the LC Obligations under the Existing Credit Agreement, each
Lender hereby acquires from the Issuing Banks, on a pro-rata basis as to any
Letter of Credit, a participation in that Letter of Credit, as that Letter of
Credit may be amended from time to time (including to increase its stated
amount), renewed or extended, equal to such Lender’s Applicable Percentage of
the aggregate amount available to be drawn under that Letter of Credit and the
Pro Rata Share of the LC Obligations under the Existing Credit Agreement of each
Revolving Credit Lender (as defined in the Existing Credit Agreement) that is
not continuing as a Lender under this Agreement shall be deemed to have been
assigned to all of the Lenders under this Agreement on a pro-rata basis in
accordance with

 

25



--------------------------------------------------------------------------------

each Lender’s respective Applicable Percentage. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of any Letter of Credit is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit, the occurrence or continuance of a Default or
an Event of Default or the reduction or termination of the Commitments, and that
any acquisition of participations hereunder shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(c) In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Payment Agent, for account
of the Issuing Banks, such Lender’s Applicable Percentage of each
LC Disbursement made by each Issuing Bank promptly upon the request of an
Issuing Bank at any time from the time of such LC Disbursement until such
LC Disbursement is reimbursed by the Borrower or at any time after any
reimbursement payment is required to be refunded to the Borrower for any reason.
Such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. The Payment Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Payment Agent of any payment from the Borrower pursuant to
Section 2.03, the Payment Agent shall distribute such payment to the applicable
Issuing Bank or, to the extent that the Lenders have made payments pursuant to
this paragraph to reimburse such Issuing Bank, then to such Lenders and the
applicable Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement shall not relieve the Borrower of its obligation to reimburse
such LC Disbursement.

 

SECTION 2.03. Reimbursement.

 

(a) If an Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, the Borrower shall reimburse such Issuing Bank in respect of such
LC Disbursement by paying to the Payment Agent for the account of such Issuing
Bank an amount equal to such LC Disbursement no later than 1:00 p.m., New York
City time, on the Business Day following the day that the LC Disbursement is
made (the “Due Date”). Unless the Borrower shall reimburse such LC Disbursement
in full by 1:00 p.m. on the same day in which such LC Disbursement is made, the
unpaid amount thereof shall bear interest, for each day commencing on the date
the LC Disbursement is made until (but excluding) the date that the Borrower
pays the Payment Agent for the account of the Issuing Banks the amount of such
LC Disbursement at the rate equal to the Alternate Base Rate plus the Applicable
Margin.

 

(b) If the Borrower fails to reimburse an Issuing Bank for any LC Disbursement
by the Due Date in accordance with clause (a) above, the Payment Agent shall
notify the LC Collateral Agent to direct the LC Depositary Bank to withdraw an
amount equal to such LC Disbursement and unpaid interest accrued thereon and
distribute such amount to the Payment Agent for payment to the applicable
Issuing Bank and/or the LC Lenders, as applicable, in accordance with the LC
Cash Collateral Account Agreement. Each Issuing Bank and the LC Lenders hereby
agree that their sole initial recourse upon the occurrence of an Event of
Default or otherwise hereunder, in respect of the Collateral, shall be to
receive the amounts on deposit in the Cash Collateral Account, and that none of
them shall make any claim on, or seek to foreclose upon any other Collateral
granted under the Collateral Documents until the amounts on deposit in the Cash
Collateral Account have been exhausted.

 

26



--------------------------------------------------------------------------------

(c) If for any reason an LC Disbursement is not repaid in full by the Borrower
or from proceeds available in the Cash Collateral Account pursuant to clauses
(a) or (b) above on the Due Date, the Payment Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of that notice, each Lender shall pay to the Payment Agent its
Applicable Percentage of such LC Disbursement, and the Payment Agent will
promptly pay to the Issuing Banks the amounts so received by it from the
Lenders. Promptly following receipt by the Payment Agent of any amounts pursuant
to Section 2.03(a) or Section 2.03(b), the Payment Agent will distribute that
payment to the Issuing Banks or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Banks, then to those Lenders
and the Issuing Banks as their interests may appear. Any payment made by a
Lender pursuant to this clause (c) to reimburse the Issuing Banks for any LC
Disbursement shall be treated as the funding of a portion of such Lender’s
Commitment. To the extent that any Lender fails to pay any amount required to be
paid pursuant to this Section 2.03(c), that Lender shall pay interest to the
Issuing Banks (through the Payment Agent) on that amount from and including that
due date to but excluding the date that payment is made (i) during the period
from and including that due date to but excluding the date three Business Days
thereafter, at a rate per annum equal to the Federal Funds Effective Rate (as in
effect from time to time) and (ii) thereafter, at a rate per annum equal to the
Alternate Base Rate. The obligation of each Lender to so reimburse the Letter of
Credit Issuer shall be absolute and unconditional and shall not be affected by
the occurrence of a Default or an Event of Default or any other occurrence,
condition or event. Any such reimbursement shall not relieve or otherwise impair
the obligation of the Borrower to reimburse the Issuing Banks for the LC
Disbursement, together with interest as provided herein.

 

SECTION 2.04. Obligations Absolute.

 

(a) The obligations of the Borrower under this Agreement to reimburse any
relevant Issuing Bank for each drawing under each Letter of Credit and (without
duplication) to repay each LC Disbursement, shall be unconditional and absolute
and shall not be affected, modified or impaired by the happening at any time or
from time to time of any event, including any of the following, whether or not
with notice to or the consent of the Borrower:

 

(i) the compromise, settlement, release, modification, amendment (whether
material or otherwise) or termination of any or all of the obligations,
conditions, covenants or agreements of any Person in respect of any of the Loan
Documents;

 

(ii) the occurrence, or the failure by an Issuing Bank, an Administrative Agent,
any Lender or any other Person to give notice to the Borrower of the occurrence,
of any Default or any default under any of the Loan Documents;

 

(iii) the waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements of any Person contained in any
of the Loan Documents;

 

(iv) the extension of the time for performance of any other obligations,
covenants or agreements of any Person under or arising out of any of the Loan
Documents;

 

27



--------------------------------------------------------------------------------

(v) the taking or the omission of any of the actions referred to in any of the
Loan Documents;

 

(vi) any failure, omission or delay on the part of an Issuing Bank, an
Administrative Agent, any Lender, the Borrower or the beneficiary of any Letter
of Credit to enforce, assert or exercise any right, remedy, power or privilege
conferred by any Loan Document, or any other act or acts on the part of an
Issuing Bank, an Administrative Agent, any Lender, the Borrower or the
beneficiary of any Letter of Credit;

 

(vii) the voluntary or involuntary liquidation, dissolution, sale or other
disposition of all or substantially all the assets of, the marshaling of assets
and liabilities, receivership, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, arrangement, composition with creditors or
readjustment of, or other similar proceedings that affect, the Borrower or any
other party to any of the Loan Documents;

 

(viii) any lack of validity or enforceability of any Letter of Credit or any
Loan Document or any allegation of invalidity or unenforceability or any contest
of such validity or enforceability;

 

(ix) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against an Issuing Bank, any Lender or any
beneficiary of any Letter of Credit (or any persons or entities for whom an
Issuing Bank, any such Lender or any such beneficiary may be acting), or any
other Person, whether in connection with any Loan Document, any of the
transactions contemplated by any Loan Document or any unrelated transaction;

 

(x) any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;

 

(xi) any payment by such Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(xii) the release or discharge by operation of law of the Borrower from the
performance or observance or any obligation, covenant or agreement contained in
any Loan Document;

 

(xiii) any dispute between or involving the Borrower and the beneficiary under
any Letter of Credit, including, without limitation, matters relating to any
underlying contracts, arrangements or transactions; or

 

28



--------------------------------------------------------------------------------

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, that might otherwise constitute a defense available to, or
a discharge of, the Borrower, except as otherwise provided in clause (b) of this
Section 2.04.

 

(b) Neither the Agents, the Agent-Related Persons, the Lenders nor the Issuing
Banks, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of a
Letter of Credit by an Issuing Bank or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to a Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Banks;
provided that the foregoing shall not be construed to excuse the Issuing Banks
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Banks’ gross negligence or willful misconduct
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that:

 

(i) each Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms of any Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

 

(ii) each Issuing Bank shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of the relevant Letter of Credit;

 

(iii) each Issuing Bank may rely upon oral, telephonic, telegraphic, facsimile,
electronic, written or other communication believed in good faith to have been
authorized by the Borrower, whether or not given or signed by an authorized
person;

 

(iv) each Issuing Bank shall not be responsible for the identity or authority of
any signer or the form, accuracy, genuineness, falsification or legal effect of
any presentation, under any Letter of Credit if such presentation appears on its
face to be in compliance with such Letter of Credit, even if the purported
signer is a customer of an Issuing Bank or its signature is otherwise known to
an Issuing Bank;

 

(v) each Issuing Bank shall not be responsible for any acts or omissions by, or
the solvency of, any beneficiary of any Letter of Credit, any nominated person
or any other person;

 

(vi) each Issuing Bank may pay any paying or negotiating bank (designated or
permitted by the terms of a Letter of Credit) claiming that it rightfully
honored or is entitled to reimbursement or indemnity under the laws or practice
of the place where it is located; and

 

29



--------------------------------------------------------------------------------

(vii) each Issuing Bank may select any affiliate of such Issuing Bank or any
other bank to act as advising, transferring, confirming and/or nominated bank
under the law and practice of the place where it is located (unless specifically
designated in a Letter of Credit Application).

 

(c) None of the circumstances in this Section 2.04(b) shall impair or waive the
Issuing Banks’ rights and remedies against the Borrower or place the Issuing
Banks under any liability whatsoever to the Borrower.

 

(d) This Section 2.04 shall establish the standard of care to be exercised by
the Issuing Banks when determining whether drafts and other documents presented
under any Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive (on its behalf as well as the behalf of its respective Related
Parties), to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

 

(e) THE PARENT GUARANTOR AND THE ACCOUNT PARTY FOR THEMSELVES AND THEIR
SUBSIDIARIES, HEREBY WAIVE AND RELINQUISH ANY AND ALL CLAIMS THEY MAY HAVE FOR
INCIDENTAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES AND FOR DIRECT DAMAGES RESULTING
FROM NEGLIGENCE BY ANY ISSUING BANK WHICH DOES NOT RISE TO THE LEVEL OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

 

SECTION 2.05. Disbursement Procedures. Each Issuing Bank shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit. Each Issuing Bank
shall promptly after such examination notify the Co-Administrative Agents and
the Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether the applicable Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the applicable
Issuing Bank and the Lenders with respect to any such LC Disbursement. The
Borrower acknowledges and agrees that the Issuing Banks shall have the right to
honor demands for payments under a Letter of Credit that are submitted by a
beneficiary via telecopy if such Letter of Credit provides for submission by
telecopy.

 

SECTION 2.06. Modification, Reduction and Reinstatement.

 

(a) Modification. The issuance by an Issuing Bank of any modification or
supplement to a Letter of Credit hereunder shall be subject to the same
conditions applicable under this Section 2.06 to the issuance of a new Letter of
Credit, and no such modification or supplement shall be issued hereunder unless
(i) the Letter of Credit affected thereby would have complied with such
conditions had it originally been issued hereunder in such modified or
supplemented form and (ii) each Lender shall have consented to such modification
or supplement (such consent not to be unreasonably withheld or delayed);
provided that such modification or supplement will not be deemed to be a new
extension of credit hereunder unless the amount available for drawing under such
Letter of Credit is increased.

 

30



--------------------------------------------------------------------------------

(b) Reduction and Reinstatement. Upon an LC Disbursement under a Letter of
Credit, the amount available to be drawn under such Letter of Credit shall be
reduced by an amount equal to the amount of such LC Disbursement. Subject to
this Section 2.06 and the applicable Letter of Credit, the applicable Issuing
Bank shall reinstate such Letter of Credit by increasing the amount which may be
drawn thereunder in an amount equal to the LC Disbursement by delivering a
notice of reinstatement to the beneficiary of such Letter of Credit. The
obligation of an Issuing Bank to so reinstate such Letter of Credit is subject
to the satisfaction of each of the following conditions precedent on the day of
such reinstatement:

 

(i) the Letter of Credit Termination Date shall not have occurred on or before
the date of reinstatement; and

 

(ii) in connection therewith the Borrower shall have theretofore reimbursed the
applicable Issuing Bank in respect of the LC Disbursement under such Letter of
Credit with respect to which such reinstatement is sought (with accrued and
unpaid interest thereon) in an aggregate amount equal to the amount of such
reinstatement or, in the case where proceeds from the Cash Collateral Account
have been applied to reimburse the applicable Issuing Bank for the LC
Disbursement and interest thereon pursuant to Section 2.03(b), the Borrower
shall have deposited with the LC Depositary Bank an amount sufficient to
replenish the Cash Collateral Account in the amount of the LC Disbursement and
interest accrued thereon.

 

SECTION 2.07. Cash Collateral Accounts.

 

(a) Establishment of Accounts.

 

(i) The Borrower shall establish and maintain a cash collateral account with the
LC Depositary Bank in the name of the Borrower, with the following details: ABA
No. 021000021, Credit Acct: 10212661.1, Account Name: “DHI LC Cash Collateral
Account” for further credit to “DHI”, Ref: Dynegy CCA #10212661.1 (the “LC Cash
Collateral Account”). The LC Cash Collateral Account shall be pledged to, and
subject to the control of, the LC Collateral Agent in a manner satisfactory to
the Issuing Banks and the LC Lenders, and all funds held in the LC Cash
Collateral Account from time to time and all proceeds thereof shall be security
for the payment of all amounts due in respect of the LC Disbursements and
Reimbursement Obligations and other obligations of the Borrower related to the
Letters of Credit or the LC Commitments, whether or not then due. The LC Cash
Collateral Account shall be maintained at all times in accordance with the terms
of the LC Cash Collateral Account Agreement until the Required Lenders have
notified the Collateral Agent and the LC Depositary Bank that the LC Commitments
and all Letters of Credit issued under this Agreement have been terminated, and
all outstanding Reimbursement Obligations and all outstanding LC Obligations
have been paid in full. Neither the Borrower nor any Person claiming on behalf
of or through the Borrower shall have any right to withdraw any of the funds
held in the LC Cash Collateral Account, except as set forth in Section 2.07(b)
and except that upon receipt of notice from the Required Lenders of the
termination of all Reimbursement Obligations and the payment of all amounts
payable by the Borrower to the Issuing Banks and the LC Lenders in respect
thereof, any funds remaining in the Cash Collateral Account shall be applied at
the written direction of the Required Lenders to other LC Obligations then due
and owing, and upon final payment in full of such other LC Obligations, any
remaining amount shall be paid to the Borrower or as otherwise required by law.

 

31



--------------------------------------------------------------------------------

(ii) The Borrower shall establish and maintain a cash collateral account with
the Revolving Loan Depositary Bank in the name of the Borrower, with the
following details: ABA #021-000-089, Acct # 36855852, Account Name: “Escrow
Concentration Account”, Reference: DHI Cash Collateral Acct 795759 (the
“Revolving Loan Cash Collateral Account”). The Revolving Loan Cash Collateral
Account shall be pledged to, and subject to the control of, the Revolving Loan
Collateral Agent in a manner satisfactory to the Revolving Loan Lenders, and all
funds held in the Revolving Loan Cash Collateral Account from time to time and
all proceeds thereof shall be security for the payment of all amounts due in
respect of the Revolving Loans and other obligations of the Borrower related to
the Revolving Loans or the Revolving Loan Commitments, whether or not then due.
The Revolving Loan Cash Collateral Account shall be maintained at all times in
accordance with the terms of the Revolving Loan Cash Collateral Account
Agreement until the Revolving Loan Commitments have been terminated, and all
Revolving Loan Obligations have been paid in full. Neither the Borrower nor any
Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Revolving Loan Cash Collateral Account,
except as set forth in Section 2.07(b) and except that upon the termination of
all Revolving Loan Commitments and the payment of all amounts payable by the
Borrower in respect thereof and in respect of the Revolving Loans, any funds
remaining in the Revolving Loan Cash Collateral Account shall be applied to
other Revolving Loan Obligations then due and owing and upon payment in full of
such Revolving Loan Obligations, any remaining amount shall be paid to the
Borrower or as otherwise required by law.

 

(iii) During the term of this Agreement, funds on deposit in the LC Cash
Collateral Account shall be invested in a trust account of JPMorgan Chase Bank,
N.A., unless otherwise instructed in writing by the Borrower and as shall be
acceptable to the LC Collateral Agent. Such written instructions, if any,
referred to in the foregoing sentence shall specify the type and identity of the
investments to be purchased and/or sold and will be executed through JPMorgan
Asset Management (JPMAM), in the investment management division of JPMorgan
Chase. Subject to principles of best execution, transactions are effected on
behalf of the LC Cash Collateral Account through broker-dealers selected by
JPMAM. In this regard, JPMAM seeks to attain the best overall result for the LC
Cash Collateral Account, taking into consideration quality of service and
reliability. The LC Collateral Agent shall have the right to liquidate any
investments held in order to provide funds necessary to make required payments
under this Agreement. The LC Collateral Agent shall have no liability for any
loss sustained as a result of any investment in an investment made pursuant to
the terms of this Agreement or as a result of any liquidation of any investment
prior to its maturity or for the failure of the Borrower to give the LC
Collateral Agent instructions to invest or reinvest the amounts in the LC Cash
Collateral Account. The LC Collateral Agent or any of its Affiliates may receive
compensation with respect to any investment directed hereunder. Receipt,
investment and reinvestment of the funds on deposit in the LC Cash Collateral
Account shall be confirmed by the LC Collateral Agent as soon as practicable by
account statement, and any discrepancies in any such account statement shall be
noted by the Borrower to the LC Collateral Agent within thirty (30) days after
receipt thereof.

 

32



--------------------------------------------------------------------------------

(iv) During the term of this Agreement, funds on deposit in the Revolving Loan
Cash Collateral Account shall be invested in a trust account of Citibank, N.A.,
unless otherwise instructed in writing by the Borrower and as shall be
acceptable to the Revolving Loan Collateral Agent. Such written instructions, if
any, referred to in the foregoing sentence shall specify the type and identity
of the investments to be purchased and/or sold and will be executed through
[                            ], in the investment management division of
Citibank, N.A. Subject to principles of best execution, transactions are
effected on behalf of the Revolving Loan Cash Collateral Account through
broker-dealers selected by [                            ]. In this regard,
[                            ] seeks to attain the best overall result for the
Revolving Loan Cash Collateral Account, taking into consideration quality of
service and reliability. The Revolving Loan Collateral Agent shall have the
right to liquidate any investments held in order to provide funds necessary to
make required payments under this Agreement. The Revolving Loan Collateral Agent
shall have no liability for any loss sustained as a result of any investment in
an investment made pursuant to the terms of this Agreement or as a result of any
liquidation of any investment prior to its maturity or for the failure of the
Borrower to give the Revolving Loan Collateral Agent instructions to invest or
reinvest the amounts in the Revolving Loan Cash Collateral Account. The
Revolving Loan Collateral Agent or any of its Affiliates may receive
compensation with respect to any investment directed hereunder. Receipt,
investment and reinvestment of the funds on deposit in the Revolving Loan Cash
Collateral Account shall be confirmed by the Revolving Loan Collateral Agent as
soon as practicable by account statement, and any discrepancies in any such
account statement shall be noted by the Borrower to the Revolving Loan
Collateral Agent within thirty (30) days after receipt thereof.

 

(b) Release of Excess Collateral.

 

(i) Upon the written request of the Borrower (and prior written confirmation to
the Collateral Agent from the Payment Agent specifying the amount of Excess
Collateral that exists in the LC Cash Collateral Account), the LC Collateral
Agent agrees to instruct the LC Depositary Bank to release to, or to the order
of, the Borrower any interest income earned on deposits in the LC Cash
Collateral Account; provided, that such interest income shall be released no
more frequently than monthly on or after the last Business Day on which the
Borrower is required to pay Letter of Credit Facility Fees after first
offsetting against such interest income any unpaid Letter of Credit Facility
Fees or Reimbursement Obligations or LC Obligations, and interest accrued
thereon, which is due and owing by the Borrower as of the date such interest
income is to be released.

 

(ii) Upon the reduction, termination or expiration of a Letter of Credit or at
any time that the Payment Agent has determined that the LC Cash Collateral
Account has Excess Collateral described in clause (b) of the definition thereof,
then within one (1) Business Days of a request of the Borrower, the Payment
Agent shall notify the Collateral Agent in writing, and the LC Collateral Agent
agrees to instruct the LC Depositary Bank to release to, or to the order of, the
Borrower such Excess Collateral after first offsetting against such Excess
Collateral any unpaid Letter of Credit Facility Fees or Reimbursement
Obligations or LC Obligations, and interest accrued thereon, which is due and
owing by the Borrower as of the date such Excess Collateral is to be released.

 

33



--------------------------------------------------------------------------------

(iii) Upon the request of the Borrower (and written confirmation from the
Payment Agent that Excess Collateral exists in the Revolving Loan Cash
Collateral Account), the Revolving Loan Collateral Agent agrees to instruct the
Revolving Loan Depositary Bank to release to, or to the order of, the Borrower
any interest income earned on deposits in the Revolving Loan Cash Collateral
Account or any other Excess Collateral; provided, that such interest income
shall be released no more frequently than monthly on or after the last Business
Day on which the Borrower is required to pay interest on the Revolving Loans or
Revolving Loan Facility Fees after first offsetting against such interest income
any unpaid Revolving Loan Obligations or Revolving Loan Facility Fees, and
interest accrued thereon, which is due and owing by the Borrower as of the date
such interest income is to be released.

 

SECTION 2.08. Default Interest. Any LC Disbursement, any Letter of Credit
Facility Fee any Revolving Loan or any other amount that is not paid when due
hereunder shall accrue interest from and including the due date to but excluding
the date that payment is made at a rate per annum equal to the Post-Default
Rate. Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

SECTION 2.09. Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

SECTION 2.10. Fees.

 

(a) Fronting Fee and Documentary and Processing Charges Payable to Issuing Bank.
The Borrower hereby agrees to pay to the relevant Issuing Bank solely for its
benefit, (i) in the case of Letters of Credit that are standby Letters of Credit
a Letter of Credit fronting fee equal to a per annum amount (calculated for the
actual number of days elapsed on the basis of a year consisting of 365, or when
appropriate 366, days) in the amount agreed to in the LC Fee Letter on the daily
average available amount under each such Letter of Credit issued, increased or
extended by such Issuing Bank from and including the date issued, increased or
extended to and including the date of its expiration or earlier termination,
(ii) in the case of Letters of Credit that are commercial Letters of Credit a
Letter of Credit fronting fee equal to a per annum amount (calculated for the
actual number of days elapsed on the basis of a year consisting of 365, or when
appropriate 366, days) in the amount agreed to in the LC Fee Letter on the daily
average available amount under each such Letter of Credit issued, increased or
extended by the such Issuing Bank from and including the date issued, increased
or extended to and including the date of its expiration or earlier termination,
and (iii) a fee for each issuance, amendment or renewal of, and for each
negotiation of a draft drawn under, a Letter of Credit issued, increased or
extended by such Issuing Bank in the amount customarily charged by such Issuing
Bank from time to time or such other amount that may be agreed to in writing
from time to time by such Issuing Bank and the Borrower. The Borrower shall pay
to the Payment Agent on the fifth Business Day following receipt by the Borrower
of an invoice for such fees owing with respect to the prior calendar quarter,
the Letter of Credit fronting fee due with respect to each outstanding Letter of
Credit commencing on the first such date to occur after such Letter of Credit is
issued, increased or extended. The Payment Agent shall promptly remit to the
relevant Issuing Bank any Letter of Credit fronting fee due to such Issuing Bank
after the Payment Agent’s receipt of such fee.

 

34



--------------------------------------------------------------------------------

(b) Letter of Credit Fees. The Borrower agrees to pay or cause to be paid to the
Payment Agent for the account of the Issuing Banks and each Lender (if any) the
following fees (collectively with the fees described in clauses (a) of this
Section 2.10, the “Letter of Credit Facility Fees”) with respect to its pro rata
portion of the LC Exposure (less, in the case of the Issuing Banks, the LC
Exposure of the Lenders’ participations in the Letters of Credit):

 

(i) a letter of credit fee in an amount equal to a daily rate of .50% per annum
during which any Letter of Credit shall remain outstanding, multiplied by the
average daily aggregate undrawn stated amount available from time to time to be
drawn under the outstanding Letters of Credit for each day occurring during the
immediately preceding month; and

 

(ii) a commitment fee in an amount equal to a daily rate of .10% per annum
multiplied by the excess, if any, of the average daily aggregate unused amount
of the LC Commitment.

 

The Letter of Credit Facility Fees described in this Section 2.10(b) shall be
payable monthly in arrears on each monthly anniversary of the Closing Date and
on the Letter of Credit Termination Date. Unless otherwise paid by the Borrower,
the Payment Agent shall notify the Collateral Agent to direct the LC Depositary
Bank to withdraw from the Cash Collateral Account the monthly Letter of Credit
Facility Fees due and owing. All Letter of Credit Facility Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Notwithstanding anything to the contrary in this Agreement, if there are no
Lenders party to this Agreement, the Borrower shall pay or cause to be paid
Letter of Credit fees directly to the applicable Issuing Bank for its own
account, and not to the Payment Agent.

 

(c) Fees in Respect of Revolving Loan Facility. The Borrower agrees to pay or
cause to be paid to the Payment Agent for the account of each Revolving Loan
Lender in accordance with its Pro Rata Share and/or Citigroup Global Markets,
Inc., as applicable, the following fees (collectively, the “Revolving Loan
Facility Fees”) with respect to its Pro Rata Share:

 

(i) a commitment fee for the period from and including the Closing Date to but
not including the last day of the Availability Period, computed at a rate equal
to 0.10% per annum times the actual daily amount by which the aggregate
Revolving Loan Commitments exceed the sum of the outstanding amounts of the
Revolving Loans; provided that any commitment fee accrued with respect to any of
the Revolving Loan Commitments of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such commitment fee shall otherwise have been
due and payable by the Borrower prior to such time; and provided further that no
commitment fee shall accrue on any of the Revolving Loan Commitments of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Section 4.03
is not met, and shall be due and payable quarterly in arrears on the fifth
Business Day following receipt by the Borrower of an invoice with appropriate
back up, commencing with the first such date to occur after the Closing Date,
and on the Revolving Loan Termination Date. The commitment fee shall be
calculated quarterly in arrears; and

 

35



--------------------------------------------------------------------------------

(ii) such fees as shall have been separately agreed upon in the Revolving Loan
Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

(d) Payment of Fees. Except as otherwise provided in Section 2.10(a), (b) or
(c), all fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Payment Agent (or to the applicable Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Letter of Credit
Facility Fees, to the LC Lenders entitled thereto and, in the case of the
Revolving Loan Commitment Fees, to the Revolving Loan Lenders.

 

SECTION 2.11. Increased Costs.

 

(a) Increased Costs Generally. If any Change in Law shall increase the cost
(other than costs relating to Taxes, which shall be solely dealt with pursuant
to Section 2.12) to any Lender or the Issuing Banks of participating in, issuing
or maintaining any Letter of Credit or making any Loan or to reduce the amount
of any sum received or receivable by such Lender or the Issuing Banks hereunder,
then the Borrower will pay to such Lender or the Issuing Banks, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Banks, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b) Capital Requirements. If any Lender or the Issuing Banks determine that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or any Issuing Banks’ capital or on
the capital of such Lender’s or an Issuing Banks’ holding company, if any, as a
consequence of this Agreement or the participations in a Letter of Credit held
by, such Lender, or a Letter of Credit issued by an Issuing Bank, or the making
of any Loan to a level below that which such Lender or the Issuing Banks or such
Lender’s or an Issuing Banks’ holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Banks’
policies and the policies of such Lender’s or an Issuing Banks’ holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the Issuing Banks, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Banks or such Lender’s
or an Issuing Banks’ holding company for any such reduction suffered.

 

(c) Certificates from Lenders. A certificate of a Lender or an Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this

 

36



--------------------------------------------------------------------------------

Section for any increased costs or reductions incurred more than six months
prior to the date that such Lender or such Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

SECTION 2.12. Taxes.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the Paying
Agent, Lender or Issuing Banks (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(c) Indemnification by the Borrower. The Borrower shall indemnify the Agents,
each Lender (if any) and the Issuing Banks, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by any of the Agents, such Lender or
the Issuing Banks, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an Issuing
Bank, or by the Payment Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, shall be conclusive absent manifest error.

 

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Payment Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Payment Agent.

 

(e) Foreign Lenders. Each Foreign Lender shall deliver to the Payment Agent,
prior to receipt of any payment subject to withholding under the Code (or upon
accepting an assignment of an interest herein), two duly signed completed copies
of either IRS Form W-8BEN or any successor thereto (relating to such Foreign
Lender and entitling it to an exemption from, or reduction of, withholding tax
on all payments to be made to such Foreign Lender by the Borrower pursuant to
this Agreement) or IRS Form W-8ECI or any successor thereto (relating to all
payments to be made to such Foreign Lender by the Borrower pursuant to this
Agreement) or such other evidence satisfactory to the Borrower and the Payment
Agent that such Foreign

 

37



--------------------------------------------------------------------------------

Lender is entitled to an exemption from, or reduction of, U.S. withholding tax,
including any exemption pursuant to Section 881(c) of the Code, and in the case
of a Foreign Lender claiming such an exemption under Section 881(c) of the Code,
a certificate that establishes in writing to the Payment Agent that such Foreign
Lender is not (i) a “bank” as defined in Section 881(c)(3)(A) of the Code,
(ii) a 10-percent shareholder within the meaning of Section 871(h)(3)(B) of the
Code, and (iii) a controlled foreign corporation related to the Borrower within
the meaning of Section 864(d) of the Code. Thereafter and from time to time,
each such Foreign Lender shall (A) promptly submit to the Payment Agent such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Payment Agent of any available exemption from or reduction of,
United States withholding taxes in respect of all payments to be made to such
Foreign Lender by the Borrower pursuant to this Agreement, (B) promptly notify
the Payment Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (C) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that the Borrower make any
deduction or withholding for taxes from amounts payable to such Foreign Lender.

 

SECTION 2.13. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder or under any other Loan Document (except to the extent
otherwise provided therein) prior to 1:00 p.m., New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Payment Agent, be deemed to have been received on the next succeeding Business
Day for purposes of calculating interest thereon. All such payments shall be
made to the Payment Agent except as otherwise expressly provided in the relevant
Loan Document and except payments to be made directly to an Issuing Bank as
expressly provided herein and payments pursuant to Sections 2.11, 2.12 and 8.03,
which shall be made directly to the Persons entitled thereto. Payments to the
Payment Agent shall be made to it at the following account:

 

CITIBANK, N.A.      ABA NO:    021000089 ACCOUNT OF:    36852248 ACCOUNT #:   
Agency/Medium Term Finance REFERENCE:    Dynegy ATTENTION:    Global
Loans/Agency

 

The Payment Agent shall distribute any such payments received by it for account
of any other Person to the appropriate recipient promptly following receipt
thereof. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.

 

38



--------------------------------------------------------------------------------

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Payment Agent to pay fully all amounts of
unreimbursed LC Disbursements or unpaid accrued Revolving Loan Obligations,
interest and fees then due hereunder, such funds shall be applied (i) first, to
pay interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, to pay unreimbursed LC Disbursements and unpaid
Revolving Loan Obligations then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of unreimbursed LC Disbursements
and unpaid Revolving Loan Obligations then due to such parties.

 

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
payment of letter of credit fees under Section 2.10(a) shall be made for account
of the applicable Issuing Bank and the LC Lenders (if any) pro rata in
accordance with the respective LC Exposure held by the applicable Issuing Bank
and each Lender; (ii) each reimbursement of LC Disbursements by the Borrower
shall be made for account of the applicable Issuing Bank and the Lenders (if
any) pro rata in accordance with the respective unreimbursed LC Disbursements
held by them; (iii) each payment of interest on unreimbursed LC Disbursements
shall be made for account of the Issuing Banks and the Lenders (if any) pro rata
in accordance with the amounts of interest on such unreimbursed LC Disbursements
then due and payable to the Issuing Banks and Lenders and (iv) each borrowing by
the Borrower of Revolving Loans, each payment by the Borrower on account of any
commitment fee with respect to Revolving Loans and any reduction of the
Revolving Loan Commitments shall be made in accordance with the respective Pro
Rata Shares of the Revolving Loan Lenders, and each payment (including each
prepayment) by the Borrower on account of principal of and interest on the
Revolving Loans shall be made in accordance with the respective Pro Rata Shares
of the Revolving Loan Lenders.

 

(d) Sharing of Payments by Lenders. If an Issuing Bank or any LC Lender shall,
by exercising any right of set-off or counterclaim or otherwise, obtain payment
in respect of its participations in LC Disbursements, as applicable, resulting
in an Issuing Bank or such LC Lender receiving payment of a greater proportion
of the aggregate amount of its participations in LC Disbursements, and accrued
interest thereon then due than the proportion received by the applicable Issuing
Bank or other LC Lender, then the applicable Issuing Bank or LC Lender receiving
such greater proportion shall purchase (for cash at face value) participations
in LC Disbursements of the applicable Issuing Bank or LC Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
applicable Issuing Bank and the LC Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
participations in LC Disbursements; and, if any Revolving Loan Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of Revolving Loan Obligations owing to it, resulting in such Revolving
Loan Lender receiving payment of a greater proportion of the aggregate amount of
Revolving Loan Obligations owing to it then due than the proportion received by
the other Revolving Loan Lenders, then the applicable Revolving Loan Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in Revolving Loans, as applicable, of the Revolving Loan Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by the Revolving Loan Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Revolving Loans; provided
that in each case above (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of

 

39



--------------------------------------------------------------------------------

such recovery, without interest, and (ii) the provisions of this paragraph shall
not be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by
the Issuing Banks or a Lender as consideration for the assignment of or sale of
participations in LC Disbursements or Revolving Loans, as applicable, to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that the Issuing Banks or Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(e) Presumptions of Payment. Unless the Payment Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the Payment
Agent for account of the Lenders (if any) or the Issuing Banks hereunder that
the Borrower will not make such payment, the Payment Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Banks,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Banks, as the
case may be, severally agrees to repay to the Payment Agent forthwith on demand
the amount so distributed to such Lender or the Issuing Banks with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Payment Agent, at the Federal
Funds Rate.

 

(f) Certain Deductions by the Payment Agent. If any Lender shall fail to make
any payment required to be made by it pursuant to Section 2.02 or 2.13(d), then
the Payment Agent may, in its discretion (notwithstanding any contrary provision
hereof), apply any amounts thereafter received by the Payment Agent for account
of such Lender to satisfy such Lender’s obligations under such Sections until
all such unsatisfied obligations are fully paid.

 

SECTION 2.14. Mitigation Obligations; Replacement of Lenders.

 

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.12, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its obligations
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.11 or 2.12, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b) Replacement of Lenders. Prior to a drawing under any Letter of Credit, and
if no Event of Default shall have occurred and be continuing, if any Lender
requests compensation under Section 2.11, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for account of
any Lender pursuant to Section 2.12,

 

40



--------------------------------------------------------------------------------

then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Payment Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 8.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Co-Administrative Agents
and the Issuing Banks, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such accrued interest and fees) or the Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.12, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

SECTION 2.15. Exoneration; Independence; Continuing Obligation.

 

(a) Exoneration. The Borrower assumes all risks of the acts or omissions of any
beneficiary of any Letter of Credit with respect to the use of the Letter of
Credit. None of the Issuing Banks, the Agents, the Agent-Related Persons, the
Lenders or any of their respective Related Parties shall be liable or
responsible for: (i) the use that may be made of any Letter of Credit or for any
acts or omissions of any beneficiary of any Letter of Credit in connection with
that Letter of Credit; (ii) the validity, sufficiency or genuineness of
documents presented to the Issuing Banks, or of any endorsement on those
documents, even if those documents should in fact prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (iii) payment by the
Issuing Banks against presentation of documents that do not comply with the
terms of any Letter of Credit, including the failure of any documents to bear
any reference or adequate reference to that Letter of Credit; or (iv) any other
circumstances whatsoever in making or failing to make payment under any Letter
of Credit; provided that the Borrower will have a claim against the Issuing
Banks to the extent, but only to the extent, of any direct, as opposed to
consequential, damages suffered by the Borrower that the Borrower proves were
caused by (A) the Issuing Banks’ willful misconduct or gross negligence in
determining whether a document presented under any Letter of Credit complies
with the terms of that Letter of Credit or (B) the Issuing Banks’ willful
failure to pay under any Letter of Credit after the presentation to it of
documents strictly complying with the terms and conditions of that Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing Banks
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

 

(b) Independence; Continuing Obligation. The Borrower acknowledges that the
rights and obligations of the Issuing Banks under any Letter of Credit are
independent of the existence, performance or nonperformance of any contract,
arrangement or transaction underlying such Letter of Credit.

 

41



--------------------------------------------------------------------------------

SECTION 2.16. Termination or Reduction of Commitments. The Borrower, may upon
written notice to the Payment Agent, terminate the unused portion of the unused
Commitments, or from time to time permanently reduce the unused portion of the
unused Commitments; provided, that (a) any such notice shall be received by the
Payment Agent not later than 11:00 a.m. (eastern time) three (3) Business Days
prior to the date of termination or reduction, (b) the Borrower shall give at
least five (5) Business Days’ prior written notice of each such termination or
reduction to the Administrative Agents, and (c) any such partial reduction shall
be in a minimum aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof or, if less, the entire amount of the applicable
Commitment. Notwithstanding the foregoing, the Borrower may not reduce the LC
Commitment below the then outstanding principal balance of the LC Obligations
and may not reduce the unused portion of the Revolving Loan Commitments below
the then outstanding principal amount of Revolving Loan Obligations. No
termination or reduction of the Commitment pursuant to this provision may be
reinstated without the prior written approval of the Paying Agent, the
Administrative Agents, the Issuing Banks, and the Lenders.

 

SECTION 2.17. Change of Control. If any Change of Control shall occur, the
Issuing Banks shall no longer have an obligation to issue new Letters of Credit
hereunder or amend (other than to reduce the face amount thereof), renew or
extend an existing Letter of Credit or make any Revolving Loans.

 

SECTION 2.18. Applicability of ISP98 and UCP. Unless otherwise expressly agreed
by the relevant Issuing Bank and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (including the International Chamber of
Commerce decision published by the Commission on Banking Technique and Practice
on April 6, 1998 regarding the European single currency (euro)) shall apply to
each commercial Letter of Credit, and in each case to the extent not
inconsistent with the above referred rules, the laws of the State of New York
shall apply to each Letter of Credit.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01. Borrower Representations and Warranties. The Borrower represents
and warrants to the Agents, the Lenders and the Issuing Banks that as of the
date hereof:

 

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted, to
execute, deliver and perform the Loan Documents and, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, is qualified to do business in, and is in
good standing in, the State of Texas and every other jurisdiction in which such
qualification is required.

 

42



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by the Borrower of the Loan
Documents to which it is a party are within the Borrower’s corporate and other
powers, have been duly authorized by all necessary limited liability company
action and, if required, by all necessary member or other action, and do not
contravene (i) the Borrower’s organizational documents, (ii) law applicable to
the Borrower or its properties or (iii) any contractual or legal restriction
binding on or affecting the Borrower or its properties.

 

(c) The execution, delivery and performance by the Borrower of the Loan
Documents to which it is a party did not and do not require any Governmental
Approval.

 

(d) The Loan Documents to which it is a party, when executed and delivered by
it, will constitute legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms, as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and as its enforceability is
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

(e) The Borrower has furnished to the Issuing Banks the balance sheets and
statements of income, shareholders’ equity and cash flows of the Borrower and
each of its Subsidiaries (i) as of and for the fiscal year ended December 31,
2004 reported on by PricewaterhouseCoopers, independent public accountants, and
(ii) as of and for the fiscal quarter and the portion of the fiscal year ended
June 30, 2005, in each case certified by an Authorized Officer of the Borrower.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of such Subsidiaries
as of such dates and for such periods in accordance with GAAP, subject to
year-end audit adjustments and the absence of footnotes in the case of the
statements referred to in clause (ii) of the first sentence of this paragraph.
Other than as disclosed in any Public Disclosure, since June 30, 2005, there has
been no material adverse change in the business, assets, operations, or
financial condition of the Borrower and its Subsidiaries.

 

(f) Except as set forth on Schedule 2 hereto or as disclosed in any Public
Disclosure, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority now pending against or, to the knowledge of
the Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve the
execution, delivery, validity or performance of any Loan Document.

 

(g) No Default or Event of Default has occurred and is continuing under any Loan
Document.

 

(h) The Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board).

 

43



--------------------------------------------------------------------------------

(i) The Borrower is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

(j) The Cash Collateral Documents create in favor of the applicable Collateral
Agent for the benefit of Cash Collateral Secured Parties a valid and, together
with such filings and other actions, first priority perfected security interests
in the collateral covered by the Cash Collateral Documents (subject to no Liens
other than Permitted Liens), securing the Obligations.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01. Closing Date. The obligations of each party to enter into the
Transactions contemplated herein shall be subject to satisfaction (or waiver by
such party in accordance with Section 8.02) on or prior to the Closing Date of
the following conditions precedent:

 

(a) Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to either Co-Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) and the Revolving
Loan Administrative Agent that such party has signed a counterpart of this
Agreement.

 

(b) Execution of Cash Collateral Documents. The Cash Collateral Account
Agreements shall have been duly executed and delivered by the parties thereto.

 

(c) Opinion of Counsel to the Borrower. Favorable written opinions (addressed to
the Administrative Agents, the Collateral Agents, the Issuing Banks and the
Lenders and dated the Closing Date) of O’Melveny & Myers LLP, special counsel
for the Borrower, Parent Guarantors and Subsidiary Guarantors, covering such
matters relating to the Borrower, Parent Guarantors and Subsidiary Guarantors,
this Agreement, and the other Loan Documents or the Transactions as the Agents
or the Issuing Banks shall reasonably request.

 

(d) Corporate Documents. Such documents and certificates as the Administrative
Agents or the Issuing Banks, or their counsel may reasonably request relating to
the organization, existence and good standing of the Borrower (including a copy
of the certificate of incorporation certified by the Secretary of State of the
State of Delaware as of a recent date), the authorization of the Transactions
and any other legal matters relating to the Borrower, this Agreement or the
Transactions, all in form and substance satisfactory to the Administrative
Agents and its counsel, including a certificate of the secretary or assistant
secretary of the Borrower, dated as of the Closing Date, certifying:

 

(i) that attached to such certificate is a true and complete copy of the
certificate of incorporation of the Borrower as in effect on the date of such
certificate,

 

(ii) that attached to such certificate is a true and complete copy of
resolutions duly adopted by the governing body of the Borrower authorizing the
execution, delivery and performance of such of the Loan Documents to which the

 

44



--------------------------------------------------------------------------------

Borrower is or is intended to be a party (and the extension of credit under this
Agreement), and that such resolutions have not been modified, rescinded or
amended and are in full force and effect,

 

(iii) as to the incumbency and specimen signature of each officer of the
Borrower executing the Loan Documents to which the Borrower is or is intended to
be a party and each other document to be delivered by the Borrower from time to
time in connection with the Loan Documents (and the Administrative Agents and
each Lender may conclusively rely on such certificate until they receive notice
in writing from the Borrower to a different effect), and

 

(iv) a certificate of another Authorized Officer of the Borrower, dated as of
the Closing Date, as to the incumbency and specimen signature of the secretary
or assistant secretary, as appropriate, of the Borrower.

 

(e) Officer’s Certificate. A certificate of an Authorized Officer of the
Borrower, dated the Closing Date, certifying (i) as to the facts and
circumstances set forth in Section 4.01(j) hereof, (ii) that the Loan Documents
to which it is a party have been duly executed and delivered by the Borrower and
are in full force and effect and (iii) that the Borrower has satisfied all
conditions precedent (other than conditions precedent that have been waived)
contained in the Loan Documents to which it is a party required to be satisfied
by it on or prior to the Closing Date.

 

(f) Financial Statements. The Administrative Agents shall have received copies
of the most recent available audited and unaudited consolidated financial
statements of the Borrower and its Subsidiaries.

 

(g) Cash Collateral Accounts. Each of the Cash Collateral Accounts shall have
been established and funded on the Closing Date in an amount at least equal to
applicable Required Reserve (it being understood that the parties hereto
acknowledge and agree that the foregoing actions shall be deemed to have been
consummated simultaneously with the amendment and restatement of the Existing
Credit Agreement) and all necessary actions necessary to create a first priority
perfected security interests in each such Cash Collateral Account shall have
been taken.

 

(h) Payment of Fees and Transaction Costs. The Borrower shall have paid all of
the fees as the Borrower required pursuant to Section 2.10(a), (b) and (c), and
the Borrower shall have paid or agreed to pay to the Issuing Banks or the Agents
all of its reasonable transaction costs in connection herewith or pursuant to
the Fee Letters, including the reasonable fees and expenses of Milbank, Tweed,
Hadley & McCloy LLP, special New York counsel to the Administrative Agents, the
Issuing Banks and the Revolving Loan Lenders, in connection with the
negotiation, preparation, execution and delivery of this Agreement and the other
Loan Documents and the extensions of credit hereunder (to the extent that
statements for such fees and expenses have been delivered to the Borrower).

 

(i) Certain Facts and Circumstances.

 

(i) The representations and warranties of the Borrower contained in Article III
shall be true and correct on and as of the Closing Date (both immediately prior

 

45



--------------------------------------------------------------------------------

to the consummation of the transactions intended to occur on the Closing Date
and also after giving effect thereto) in all material respects as if made on and
as of such date (or, if stated to have been made solely as of an earlier date,
were true and correct in all material respects as of such date).

 

(ii) No Default shall have occurred and be continuing on such date.

 

(iii) (x) There shall be no actions, suits, investigations or proceedings at law
or in equity by or before any Governmental Authority pending or threatened
against the Borrower that could reasonably be expected to have a Material
Adverse Effect, and (y) there shall not have been issued or proposed to be
issued, any order, judgments or decrees by any Governmental Authority to set
aside, restrain, enjoin or prevent the execution, delivery or performance of any
of the Loan Documents or the consummation of the transactions contemplated
thereby.

 

(iv) (x) No change in the financial or other condition of the Borrower shall
have occurred that would reasonably be expected to have a Material Adverse
Effect, and (y) no other act, event or circumstance shall have occurred that has
had or would reasonably be expected to have a Material Adverse Effect.

 

(j) Compliance Documents. Documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA Patriot
Act, shall have been received by the Administrative Agents prior to the Closing
Date and shall include, without limitation, evidence consisting of the following
information (i) Borrower’s full legal name, (ii) Borrower’s address and mailing
address, (iii) Borrower’s tax identification number, (iv) Borrower’s certificate
of formation, (v) a list of directors of Borrower or list of such persons
controlling Borrower, (vi) a list of the shareholders of Borrower, and (vii) an
executed resolution or other such documentation stating who is authorized to
execute this Agreement for Borrower, in each case in form and substance
reasonably satisfactory to the Administrative Agents.

 

(k) Each of the Shared Collateral Documents specifically identified in the
definition thereof shall have been amended in a manner reasonably satisfactory
to the Agents.

 

(l) All outstanding Loans (as defined in the Existing Credit Agreement) shall
have been paid in full and the DMS Sale shall have been consummated (it being
understood that the parties hereto (i) acknowledge and agree that the foregoing
actions shall be deemed to have been consummated simultaneously with the
amendment and restatement of the Existing Credit Agreement, and (ii) waive
compliance by the Borrower and the Guarantors with Section 2.04 in so far as
prepayments being made on a Pro Rata Share basis and with clauses (c), (d) and
(e) of Section 7.05 of the Existing Credit Agreement).

 

(m) The DMS Sale shall have been consummated.

 

The Administrative Agents shall notify the Borrower and the Issuing Banks and
the Lenders of the Closing Date, and such notice shall be conclusive and
binding. Notwithstanding the foregoing, the obligation of the Issuing Banks to
issue any Letter of Credit hereunder shall not become effective unless each of
the foregoing conditions is satisfied (or waived pursuant to Section 8.02) on or
prior to 5:00 p.m., New York City time, on October 31, 2005 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

 

46



--------------------------------------------------------------------------------

SECTION 4.02. Conditions Precedent to Issuance of Letters of Credit. The
obligations of the Issuing Banks to issue any Letter of Credit hereunder,
including the obligation to extend, renew or increase the amount of any of the
Existing Letters of Credit, shall not become effective until the date on which
the Co-Administrative Agents shall have received each of the following
documents, each of which shall be satisfactory to the Co-Administrative Agents
(and to the extent specified below, to each Lender (if any)) in form and
substance (or such condition shall have been waived in accordance with
Section 8.02):

 

(a) the Payment Agent and the relevant Issuing Banks have received a Letter of
Credit Application with respect to such Letter of Credit in accordance with
Section 2.01(b) and each submission of a Letter of Credit Application shall be
deemed a certification from the Borrower that:

 

(i) the representations and warranties set forth in Article III (other than in
the last sentence of Section 3.01(e)) are true and correct in all material
respects (unless made as of a specific date as set forth therein);

 

(ii) no Default exists or would exist as a result of the issuance of such Letter
of Credit;

 

(iii) the issuance of such Letter of Credit will not contravene any Governmental
Rule applicable to the Issuing Banks or any LC Lender;

 

(b) the Payment Agent and the Issuing Banks shall have received satisfactory
evidence that the Borrower has deposited into the LC Cash Collateral Account
such additional amounts required so that the balance on deposit in the LC Cash
Collateral Account is at least equal to the LC Required Reserve;

 

(c) the Borrower shall not have received notice from the Payment Agent and the
Issuing Banks that, in its reasonable determination, a Change of Control has
occurred; and

 

(d) the Borrower shall have paid all applicable issuance and/or amendment fees
of the Issuing Banks with respect to the issuance or amendment of such Letter of
Credit.

 

SECTION 4.03. Conditions Precedent to Extensions of Revolving Loans. The
obligations of the Revolving Loan Lenders to make any Revolving Loans hereunder,
shall be subject to the satisfaction of the following conditions precedent:

 

(a) the Payment Agent shall have received a borrowing notice complying with the
requirements set forth in Section 2.01A(b)(i) with respect to the requested
borrowing of such Revolving Loans and each submission of such a borrowing notice
shall be deemed to constitute the Borrower’s representation, warranty and
certification that:

 

(i) the representations and warranties set forth in Article III (other than in
the last sentence of Section 3.01(e)) are true and correct in all material
respects (unless made as of a specific date as set forth therein);

 

47



--------------------------------------------------------------------------------

(ii) no Default exists or would exist as a result of the making of such
Revolving Loans;

 

(iii) the making of such Revolving Loans will not contravene any Governmental
Rule applicable to any Revolving Loan Lender;

 

(b) the Payment Agent shall have received satisfactory evidence that the
Borrower has deposited into the Revolving Loan Cash Collateral Account such
additional amounts required so that the balance on deposit in the Revolving Loan
Cash Collateral Account is at least equal to the Revolving Loan Required Reserve
(it being understood that the parties hereto acknowledge and agree that the
foregoing actions shall be deemed to have been consummated simultaneously with
the amendment and restatement of the Existing Credit Agreement); and

 

(c) the Borrower shall not have received notice from the Payment Agent that, in
its reasonable determination, a Change of Control has occurred.

 

SECTION 4.04. Conditions Precedent to Extensions of Backstop Facility Term
Loans. The obligation, if any, of the Revolving Loan Lenders to make any
Backstop Facility Term Loans shall be subject to the repayment in full of any
outstanding Revolving Loan Obligations (it being understood that the Revolving
Loan Commitments shall be terminated simultaneous with the extension of the
Backstop Facility Term Loans and such Lenders shall thereupon become the
Backstop Lenders) and the satisfaction of the conditions precedent described in
the Senior Secured Term Loan Facility Summary of Terms and Conditions attached
as Exhibit E to this Agreement (with such changes as the Borrower and such
Lenders shall agree), including, without limitation, the amendment and
restatement of this Agreement in form and substance satisfactory to the such
Lenders solely as it relates to the incorporation of terms and conditions which
are solely for the benefit of such Lenders to implement the incorporation of the
Backstop Facility, including, without limitation, the incorporation of the new
affirmative covenants, negative covenants, financial covenants, representations
and warranties, Events of Defaults, mandatory and optional prepayment
provisions, voting provisions, assignment and participation provisions and
indemnification obligations described in the Senior Secured Term Loan Facility
Summary of Terms and Conditions attached as Exhibit E to this Agreement (with
such changes as the Borrower and such Lenders shall agree) and the incorporation
of customary provisions for similar credit facilities, in each case solely as
such provisions relate to the Backstop Facility.

 

ARTICLE V

 

COVENANTS

 

SECTION 5.01. Borrower Affirmative Covenants. The Borrower shall:

 

(a) keep proper books of record and account in accordance with GAAP in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities;

 

48



--------------------------------------------------------------------------------

(b) preserve, renew and keep in full force and effect its legal existence and,
except where the failure to do so, individually or in the aggregate, could not
be reasonably expected to result in a Material Adverse Effect;

 

(c) except where the failure to do so, individually or in the aggregate, could
not be reasonably expected to result in a Material Adverse Effect, comply with
all applicable Governmental Rules including ERISA and Environmental Laws and
Governmental Approvals applicable to the Borrower;

 

(d) pay its obligations, including Tax liabilities, that, if not paid, could
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (i) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (ii) the Borrower has set aside
adequate cash reserves with respect thereto in accordance with GAAP, and
(iii) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect;

 

(e) furnish to the Administrative Agents, within 120 days after the end of each
fiscal year of the Borrower, the audited consolidated balance sheet and related
statements of operations, shareholders’ equity and cash flows of the Borrower as
of the end of and for such year, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 

(f) furnish to the Administrative Agents, within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, the
consolidated balance sheet and related statements of operations, shareholders’
equity and cash flows of the Borrower as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for (or, in the case of the balance sheet,
as of the end of) the corresponding period or periods of the previous fiscal
year, if applicable, all certified by an Authorized Officer of the Borrower as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(g) furnish to the Administrative Agents, concurrently with any delivery of
financial statements under clause (e) or (f) of this section, a certificate of
an Authorized Officer of the Borrower (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements most recently provided hereunder and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

49



--------------------------------------------------------------------------------

(h) furnish to the Administrative Agents, as soon as possible and in any event
within five days after the Borrower has knowledge of the occurrence of each
Event of Default and each event that, with the giving of notice or lapse of time
or both, would constitute an Event of Default, continuing on the date of such
statement, a statement of a duly authorized officer of the Borrower setting
forth details of such Event of Default or event, as the case may be, and the
actions that the Borrower has taken and proposes to take with respect thereto;

 

(i) furnish to the Administrative Agents such other information respecting the
condition or operations, financial or otherwise, of the Borrower or any of its
Subsidiaries as the Administrative Agents may from time to time reasonably
request.

 

SECTION 5.02. Borrower Negative Covenants.

 

(a) The Borrower shall not, nor will it permit any of its Subsidiaries to,
create, incur, assume or permit to exist any Lien (other than Permitted Liens)
on the Cash Collateral Account except as expressly contemplated in the Cash
Collateral Account Agreement.

 

(b) The Borrower shall not merge or consolidate with or into any other Person,
or sell, lease or otherwise transfer all or substantially all of its assets,
except that the Borrower may merge into, consolidate with or into or sell, lease
or otherwise transfer all or substantially all of its assets to any successor or
purchaser Business Entity so long as such successor or purchaser Business Entity
shall be organized in the United States of America.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a) (i) The Borrower shall fail to pay any amount payable under Section 2.01A(c)
or Section 2.03 (after taking into account the application of the proceeds from
the applicable Cash Collateral Account described in Section 2.01A(c)(v) or
Section 2.03(b), as applicable, whether or not such proceeds are actually
applied) when due, or (ii) the Borrower shall fail to pay any other amount under
this Agreement within ten (10) days after the same becomes due and payable; or

 

(b) Any representation or warranty made by the Borrower (or any of its officers)
herein or in connection with this Agreement shall prove to have been incorrect
or misleading in any material respect when made; or

 

(c) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.02; or any other term, covenant or agreement
contained in this Agreement shall not be performed or observed if the failure to
perform or observe such other term, covenant or agreement shall remain
unremedied for 60 days after written notice thereof shall have been given to the
Borrower by any of the Administrative Agents, the Issuing Banks or any Lender;
or

 

50



--------------------------------------------------------------------------------

(d) The Borrower shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Borrower seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower shall take any corporate action to authorize or to consent to any
of the actions set forth above in this subsection (d).

 

(e) If any Event of Default shall occur and be continuing, then and in every
such event, and at any time thereafter during the continuance of such Event of
Default, the Co-Administrative Agents may, and upon request of the LC Required
Lenders shall, by written notice to the Borrower, terminate the LC Commitments
and the Issuing Banks shall no longer have an obligation to issue Letters of
Credit hereunder, and the Revolving Loan Administrative Agent may, and upon the
request of the Revolving Loan Required Lenders shall, by written notice to the
Borrower, terminate the Revolving Loan Commitments, in each case without
presentment, demand, protest or any other notice of any kind, all of which are
expressly waived; provided that if any Event of Default set forth in
Section 6.01(d) hereof shall occur with respect to the Borrower, then without
any notice to the Borrower or any other act by any of the Administrative Agents,
the Issuing Banks or any other Lenders or any other Person, the Commitments
shall automatically be terminated and the Issuing Banks shall no longer have an
obligation to issue Letters of Credit hereunder, all without presentment,
demand, protest or notice of any kind, all of which are expressly waived. In
addition, if any Event of Default occurs and is continuing, the Administrative
Agents may and, at the request of the Required Lenders, may take any or all of
the following actions: declare the unpaid principal amount of all outstanding
Revolving Loans owing or payable hereunder or under any other Loan Document to
be immediately due and payable, and if any Event of Default set forth in
Section 6.01(d) hereof shall occur with respect to the Borrower, then without
any notice to the Borrower or any other act by the Administrative Agents, the
Issuing Banks or any other Lenders or any other Person, all such amounts shall
automatically become immediately due and payable, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and exercise on their own behalf or on
behalf of the other Agents and the Lenders all rights and remedies available to
them (subject to Sections 2.03(b) and 2.01A(c)(v)), to the other Agents and to
the Lenders under the Loan Documents (including, without limitation, all of the
Collateral Documents) or applicable Law.

 

51



--------------------------------------------------------------------------------

ARTICLE VII

 

THE AGENTS

 

SECTION 7.01. Appointment and Authorization of Agents.

 

(a) Each Lender hereby irrevocably appoints, designates and authorizes each
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, nor shall any Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(b) Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
Issuing Bank Issuer shall have all of the benefits and immunities (i) provided
to the Agents in this Article VII with respect to any acts taken or omissions
suffered by such Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and the applications and agreements for letters
of credit pertaining to such Letters of Credit as fully as if the term “Agent”
as used in this Article VII and in the definition of “Agent-Related Person”
included such Issuing Bank with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to such Issuing Bank.

 

(c) Each of the Lenders (in its capacities as a Lender and Issuing Bank (if
applicable)) hereby irrevocably appoints and authorizes the applicable
Collateral Agent to act as the agent and as the representative of such Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agents (and any co-agents, subagents and
attorneys-in-fact appointed by either Collateral Agent or by any Administrative
Agent pursuant to Section 7.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
applicable Collateral Agent), shall be entitled to the benefits of all
provisions of this Article VII (including, without limitation, Section 7.07, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

(d) Each Lender hereby irrevocably authorizes the applicable Collateral Agent to
(i) direct the Collateral Trustees to execute the Mortgage Supplements,
(ii) consent to the

 

52



--------------------------------------------------------------------------------

amendment to the Collateral Trust Agreement delivered pursuant to the Existing
Credit Agreement and (iii) enter into any other documents necessary to reflect
the terms of this Agreement or effectuate the provisions in clauses (i) and
(ii), in each case, in accordance with the Collateral Trust Agreement.

 

(e) It is understood and acknowledged that, in connection with the DMS Sale, the
Borrower and the Parent Guarantor and the Revolving Loan Lenders have agreed
upon terms and conditions pursuant to which the Revolving Loan Lenders would be
willing to replace the Revolving Loan Facility with a senior secured term loan
facility in an amount up to $600,000,000, the proceeds of which would be solely
used to purchase or redeem second lien notes issued by the Borrower under the
Indenture dated as of August 11, 2003 among the Borrower, the Parent Guarantor,
the other guarantors named therein and the Collateral Trustees (such facility,
the “Backstop Facility” and the Revolving Loan Lenders who agree to provide such
loans the “Backstop Lenders”)). Each LC Lender (in its capacities as a Lender
and/or Issuing Bank, if applicable) and each Agent irrevocably agrees that its
consent shall not be required to amend and/or amend and restate this Agreement
solely as it relates to the replacement of the Revolving Loan Facility with the
Backstop Facility and the amendments and/or amendment and restatement of this
Agreement solely as it relates to the provisions of the Revolving Loan Facility
and the amendments described in Section 4.04 for the sole benefit of the
Backstop Lenders; provided, that the Backstop Lenders agree to subordinate their
rights in the LC Cash Collateral Account as contemplated in this Section 7.01(e)
and provided, further, that such amendments and/or amendment and restatement do
not affect in any adverse manner any of the rights, remedies, and obligations of
the LC Lenders and Issuing Banks under this Agreement. In furtherance of the
foregoing, the LC Lenders irrevocably authorize the Collateral Agents, the
Payment Agent (including, if applicable, as a Representative) and the
Administrative Agents (including, if applicable, each as Representatives,
together as the Required Representative, and together with the Payment Agent as
all of the Representatives), as applicable (each, an “Authorized Agent” and
collectively the “Authorized Agents”), to enter into and/or direct the
Collateral Trustees to enter into, as applicable, such amendments and/or
amendment and restatement of this Agreement and the Loan Documents solely as it
relates to effectuating the replacement of the Revolving Loan Facility with the
Backstop Facility, including entering into replacements of, and/or
acknowledgements, joinders, notifications or other agreements with respect to,
(i) the Shared Collateral Documents as the applicable Authorized Agents
reasonably deem necessary to result in (x) the Backstop Lenders sharing, equally
and ratably with the LC Lenders, the LC Lenders’ first priority security
interests in the collateral granted under the Shared Collateral Documents and
(y) Backstop Lenders otherwise becoming subject to the terms of the Shared
Collateral Documents and (ii) the Cash Collateral Documents as the applicable
Authorized Agents reasonably deem necessary to result in (x) the Backstop
Lenders sharing, equally and ratably with the Lenders (but subject to the
intercreditor arrangements described in the next following sentence), the
Lenders’ first priority security interests in the collateral granted under the
Cash Collateral Documents and (y) the Backstop Lenders otherwise becoming
subject to the terms of the Cash Collateral Documents. Each such LC Lender
further irrevocably authorizes the Authorized Agents to enter into and/or direct
the Collateral Trustees to enter into, as applicable, such intercreditor
arrangements as the applicable Authorized Agents shall reasonably deem necessary
to subordinate such security interests of the Backstop Lenders in the collateral
granted under the Cash Collateral Documents to the super-priority security
interests of the LC Lenders in the LC Cash Collateral Account and the amounts on
deposit therein. Each such Lender hereby ratifies all amendments, amendment and
restatements, replacements, acknowledgements, joinders, modifications and/or
other agreements or instruments entered into in accordance with this
Section 7.01(e).

 

53



--------------------------------------------------------------------------------

SECTION 7.02. Delegation of Duties. Any Agent may execute any of its duties
under this Agreement or any other Loan Document (including for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents or of exercising any rights and remedies
thereunder at the direction of the Administrative Agents) by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
No Agent shall be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

 

SECTION 7.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by any
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or the perfection or priority of any Lien
or security interest created or purported to be created under the Collateral
Documents, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof. Anything in this Agreement to the contrary notwithstanding, in no event
shall any Collateral Agent be liable for special, indirect or consequential loss
or damage of any kind whatsoever (including but not limited to lost profits),
even if such Collateral Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action. Neither of the Collateral Agents
shall not be liable for losses or delays caused by force majeure, interruption
or malfunction of computer, transmission or communications facilities, labor
difficulties, court order or decree, the commencement of bankruptcy or other
similar proceedings or other matters beyond such Collateral Agent’s reasonable
control.

 

SECTION 7.04. Reliance by Agents.

 

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the applicable Required Lenders as
it deems appropriate and, if it so requests, it shall first be

 

54



--------------------------------------------------------------------------------

indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Each Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders. The Lenders hereby acknowledge that each Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the applicable Required Lenders.
Each Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall first be indemnified
to its satisfaction by the Lenders pro rata against any and all liability, cost
and expense that it may incur by reason of taking or continuing to take any such
action.

 

(b) For purposes of determining compliance with the conditions specified in
Article IV, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the applicable Administrative Agents shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

SECTION 7.05. Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default, except with respect to defaults in the
payment of principal, interest and fees required to be paid to the Payment Agent
for the account of the Lenders, unless such Agent shall have received written
notice from a Lender or the Borrower referring to this Agreement, describing
such Default and stating that such notice is a “notice of default.” The
Administrative Agents will notify the Lenders of its receipt of any such notice.
The Administrative Agents shall take such action, or direct the Collateral
Agents to take such action or refrain from taking such action, with respect to
such Default as may be directed by the applicable Required Lenders in accordance
with Article VIII; provided that unless and until the Administrative Agents or
the Collateral Agents, as the case may be, have received any such direction, the
Administrative Agents or the Collateral Agents, as the case may be, may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default as they shall deem advisable or in the best
interest of the Lenders.

 

SECTION 7.06. Credit Decision. Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents

 

55



--------------------------------------------------------------------------------

that it will, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

 

SECTION 7.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided that no action
taken by any Agent-Related Person in accordance with the directions of the
applicable Required Lenders, and no action taken or refrained from being taken
by the applicable Collateral Agent at the direction of a Administrative Agent or
the Payment Agent, shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 7.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. As used herein, “Indemnified
Liabilities” for each Agent-Related Person means (i) any amounts not reimbursed
by the Borrower for which such Agent-Related Person is entitled to reimbursement
by the Borrower under the Loan Documents, (ii) any other reasonable expenses
incurred by such Agent-Related Person on behalf of the Lenders, in connection
with the preparation, execution, delivery, administration and enforcement of the
Loan Documents (including, without limitation, for any reasonable expenses
incurred by such Agent-Related Person in connection with any dispute between
such Agent-Related Person and any Lender or between two or more of the Lenders)
and (iii) any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, reasonable costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against such
Agent-Related Person in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against such Agent-Related Person in connection with any
dispute between such Agent-Related Person and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents. Without limitation of the foregoing, each Lender
shall reimburse each Agent and each Issuing Bank upon demand for its ratable
share of any reasonable costs or out-of-pocket expenses (including Attorney
Costs) incurred by such Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that

 

56



--------------------------------------------------------------------------------

such Agent is not reimbursed for such expenses by or on behalf of the Borrower.
The undertaking in this Section shall survive termination of the Commitments,
this Agreement, the payment of all other Obligations and the resignation of such
Agent.

 

SECTION 7.08. Agents in their Individual Capacities. Citicorp USA, Inc.,
Citibank, N.A., and JPMorgan Chase Bank, N.A. and their respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with each of the Loan
Parties and their respective Affiliates as though Citicorp USA, Inc., Citibank,
N.A., and JPMorgan Chase Bank, N.A. were not Agents hereunder and without notice
to or consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Citicorp USA, Inc., Citibank, N.A. and JPMorgan Chase Bank, N.A. or
their respective Affiliates may receive information regarding any Loan Party or
its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
no Agent shall be under any obligation to provide such information to them.

 

SECTION 7.09. Successor Agents. Any Agent may resign as Agent upon 30 days’
notice to the Lenders. If any Agent resigns under this Agreement, the applicable
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default (which consent of
the Borrower shall not be unreasonably withheld or delayed). If no successor
agent is appointed prior to the effective date of the resignation of such Agent,
such Agent may appoint, after consulting with the Lenders and the Borrower, a
successor agent from among the Lenders. Upon the acceptance of its appointment
as successor agent hereunder, the Person acting as such successor agent shall
succeed to all the rights, powers and duties of the retiring Agent and the terms
“Administrative Agent,” “Co-Administrative Agent” (if applicable) and
“Collateral Agent” shall mean such successor administrative agent,
co-administrative agent (if applicable) and collateral agent and the retiring
Agent’s appointment, powers and duties as Agent shall be terminated. After any
retiring Agent’s resignation hereunder as Agent, the provisions of this Article
VII and Sections 8.03 and 8.04 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Agent under this Agreement.
If no successor agent has accepted appointment as Agent by the date which is 30
days following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of such Agent hereunder until such time, if any, as
the applicable Required Lenders appoint a successor agent as provided for above.
Upon the acceptance of any appointment as Agent hereunder by a successor and
upon the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Collateral
Documents, and such other instruments or notices, as may be necessary or
desirable, or as the applicable Required Lenders may request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Collateral Documents, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges, and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents. After any retiring Agent’s resignation
hereunder as an Agent, the provisions of this Article VII shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as an Agent. Any corporation or association into which
either Collateral Agent may be merged or converted or with which it may be
consolidated, or any corporation or association to which all or substantially
all the trust business of such Collateral

 

57



--------------------------------------------------------------------------------

Agent’s corporate trust line of business may be transferred, shall be the
successor of such Collateral Agent under this Agreement without further act.

 

SECTION 7.10. Administrative Agents May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agents (irrespective
of whether the principal of any Loan or Reimbursement Obligation shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agents shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agents allowed in
such judicial proceeding;

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

 

(c) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agents and, in the event
that the Administrative Agents shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agents any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the Agents
under Sections 2.10 and 8.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agents
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative
Agents to vote in respect of the claim of any Lender in any such proceeding.

 

SECTION 7.11. Collateral and Guaranty Matters. (a) Provided that no Event of
Default then exists, the Collateral Agents shall, and shall direct the
Collateral Trustees to, release any Lien on any property granted to or held by
the Collateral Agents or the Collateral Trustees under any Loan Document
(i) upon termination of the Commitments and payment in full of all Obligations
(other than contingent indemnification obligations not yet accrued and payable)
and the expiration or termination of all Letters of Credit, (ii) that is
disposed of as part of or in connection with any sale, lease, conveyance or
other disposition (other than in respect of the Cash Collateral), or (iii) if
approved, authorized or ratified in writing by applicable Required Lenders.

 

(a) Provided that no Event of Default then exists, the Agents and the Collateral
Agents shall, and shall direct the Collateral Trustees to, release any Loan
Party from its obligations under the Loan Documents to which it is a party or by
which it is bound if such Person ceases to be a Subsidiary or is no longer
required to be a party to the Guaranty as a result of a transaction permitted
hereunder or otherwise in accordance with the terms of the Loan Documents.

 

58



--------------------------------------------------------------------------------

(b) The Collateral Agents and the Agents, as the case may be, will, at the
Borrower’s expense, timely execute and deliver such documents and notices and
take such other actions as the Borrower may reasonably request to evidence the
release of any Collateral or Loan Documents in accordance with this Section 7.11
and any other applicable terms of the Loan Documents.

 

(c) Each Lender hereby authorizes the Collateral Agents or the Administrative
Agents to take the actions required under this Section 7.11. Without limiting
such authorization, the requisite Lenders will timely confirm in writing the
authority of the Collateral Agents or the Administrative Agents, as applicable,
with respect to any action under this Section 7.11.

 

SECTION 7.12. Other Agents; Arrangers and Bookrunners. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “co-agent,” “bookrunner,” “lead manager,” “arranger,” “lead arranger” or
“co-arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than, in the case of such Lenders, those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

SECTION 7.13. Appointment of Supplemental Collateral Agents. It is the purpose
of this Agreement and the other Loan Documents that there shall be no violation
of any law of any jurisdiction denying or restricting the right of banking
corporations or associations to transact business as agent or trustee in such
jurisdiction. It is recognized that in case of litigation under this Agreement
or any of the other Loan Documents, and in particular in case of the enforcement
of any of the Loan Documents, or in case the Administrative Agents deem that by
reason of any present or future law of any jurisdiction it may not exercise any
of the rights, powers or remedies granted herein or in any of the other Loan
Documents or take any other action which may be desirable or necessary in
connection therewith, it may be necessary that the Administrative Agents appoint
an additional individual or institution as a separate trustee, co-trustee,
collateral agent, collateral sub-agent or collateral co-agent (any such
additional individual or institution being referred to herein individually as a
“Supplemental Collateral Agent” and collectively as “Supplemental Collateral
Agents”).

 

(a) In the event that the Administrative Agents appoint a Supplemental
Collateral Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agents with respect to such Collateral shall be exercisable by
and vest in such Supplemental Collateral Agent to the extent, and only to the
extent, necessary to enable such Supplemental Collateral Agent to exercise such
rights, powers and privileges with respect to such Collateral and to perform
such duties with respect to such Collateral, and every covenant and obligation
contained in the Loan Documents and necessary to the exercise or performance
thereof by such Supplemental Collateral Agent shall run to and be enforceable by
either of the Administrative Agents or such Supplemental Collateral Agents, and
(ii) the provisions of this Article and of Section 8.03 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental Collateral
Agent and all references therein to the Agents shall be deemed to be references
to the Administrative Agents and/or such Supplemental Collateral Agent, as the
context may require.

 

59



--------------------------------------------------------------------------------

(b) Should any instrument in writing from any Loan Party be required by any
Supplemental Collateral Agent so appointed by the Administrative Agents for more
fully and certainly vesting in and confirming to him or it such rights, powers,
privileges and duties, such Loan Party shall execute, acknowledge and deliver
any and all such instruments promptly upon request by the Administrative Agents.
In case any Supplemental Collateral Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Administrative Agents
until the appointment of a new Supplemental Collateral Agent.

 

ARTICLE VIII

 

GUARANTY

 

SECTION 8.01. Guaranty; Limitation of Liability.

 

(a) Each Guarantor, jointly and severally, hereby absolutely, unconditionally
and irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of the Borrower and of all ACH Obligations now or
hereafter existing (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by any Secured Party in
enforcing any rights under this Guaranty or any other Loan Document. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Loan Party to any Secured Party under or in respect
of the Loan Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.

 

(b) Each Guarantor, and by its acceptance of this Guaranty, the Agents and each
other Secured Party, hereby confirms that it is the intention of all such
Persons that this Guaranty and the Obligations of each Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of Debtor Relief
Laws, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
Guaranty and the Obligations of each Guarantor hereunder. To effectuate the
foregoing intention, the Agents, the other Secured Parties and the Guarantors
hereby irrevocably agree that the Obligations of each Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the Obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance.

 

60



--------------------------------------------------------------------------------

(c) Each Subsidiary Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Secured Party under
this Guaranty, such Subsidiary Guarantor will contribute, to the maximum extent
permitted by law, such amounts to each other Subsidiary Guarantor and each other
Guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.

 

SECTION 8.02. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

 

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

 

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

 

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Loan Documents or any other assets of any Loan Party or any of its Subsidiaries;

 

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

 

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

 

61



--------------------------------------------------------------------------------

(g) the failure of any other Person to execute or deliver this Guaranty or any
other guaranty or agreement or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

 

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

 

This Guaranty shall survive termination of this Agreement and shall continue to
be effective or be reinstated, as the case may be, if at any time any payment of
any of the Guaranteed Obligations is rescinded or must otherwise be returned by
any Secured Party or any other Person upon the insolvency, bankruptcy or
reorganization of the Borrower or any other Loan Party or otherwise, all as
though such payment had not been made.

 

SECTION 8.03. Waivers and Acknowledgments.

 

(a) Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that any Secured Party protect, secure, perfect or insure any Lien
or any property subject thereto or exhaust any right or take any action against
any Loan Party or any other Person or any Collateral.

 

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

 

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.

 

(d) Each Guarantor acknowledges that the Collateral Agents may, without notice
to or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
and each Guarantor hereby waives any defense to the recovery by any Collateral
Agent and the other Secured Parties against such Guarantor of any deficiency
after such nonjudicial sale and any defense or benefits that may be afforded by
applicable law.

 

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

 

62



--------------------------------------------------------------------------------

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 8.02 and this Section 8.03
are knowingly made in contemplation of such benefits.

 

SECTION 8.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, all Letters of Credit shall have
expired or been terminated and the Commitments shall have expired or been
terminated. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty, (b) the latest maturity date in respect of the
Facilities outstanding from time to time and (c) the latest date of expiration
or termination of all Letters of Credit, such amount shall be received and held
in trust for the benefit of the Secured Parties, shall be segregated from other
property and funds of such Guarantor and shall forthwith be paid or delivered to
the Payment Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Loan Documents, or to be held
as Collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (i) any Guarantor shall make payment to any
Secured Party of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash, (iii) the latest maturity date in respect of the
Facilities outstanding from time to time shall have occurred and (iv) all
Letters of Credit shall have expired or been terminated, the Secured Parties
will, at such Guarantor’s request and expense, execute and deliver to such
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to such Guarantor of
an interest in the Guaranteed Obligations resulting from such payment made by
such Guarantor pursuant to this Guaranty.

 

SECTION 8.05. Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 8.06:

 

(a) Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to any other Loan Party), each Guarantor may receive
payments from any other Loan

 

63



--------------------------------------------------------------------------------

Party on account of the Subordinated Obligations. After the occurrence and
during the continuance of any Default (including the commencement and
continuation of any proceeding under any Debtor Relief Law relating to any other
Loan Party), however, unless the Required Lenders otherwise agree, no Guarantor
shall demand, accept or take any action to collect any payment on account of the
Subordinated Obligations.

 

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any Debtor
Relief Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Debtor Relief Law, whether or not
constituting an allowed claim in such proceeding (“Post-Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

 

(c) Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agents so request, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Payment Agent on account of the Guaranteed
Obligations (including all Post-Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

 

(d) Administrative Agents Authorization. After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any Debtor Relief Law relating to any other Loan Party), the
Administrative Agents are authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post-Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agents for application to the Guaranteed Obligations (including
any and all Post-Petition Interest).

 

SECTION 8.06. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (ii) the latest maturity date in respect of
the Facilities outstanding from time to time and (iii) the latest date of
expiration or termination of all Letters of Credit, (b) be binding upon the
Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Secured Parties and their successors, transferees and
assigns. Upon the occurrence of the latest date specified in clause (a) above,
the Guarantors shall be released from other Obligations under the Loan
Documents. Without limiting the generality of clause (c) of the immediately
preceding sentence, any Secured Party may assign or otherwise transfer all or
any portion of its rights and obligations under this Agreement to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party herein or otherwise,
in each case as and to the extent provided in this Section 8.06. No Guarantor
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Secured Parties.

 

64



--------------------------------------------------------------------------------

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(a) if to the Borrower:

 

Dynegy Holdings Inc.

1000 Louisiana St., Suite 5800

Houston, TX 77002

Fax No.: (713) 507-6808

Attn: Chuck Cook

 

(b) if to the Co-Administrative Agents:

 

Citicorp USA, Inc.

 

Citicorp USA, N.A.

Two Penns Way

Suite 100

New Castle, DE 19720

Fax Number: 212 994-0847

Attention: Bank Loan Syndication

 

JPMorgan Chase Bank, N.A.:

 

JPMorgan Chase Bank, N.A.

600 Travis, 20th Floor

Houston, TX 77002

Fax No: (713) 216-8870

Attn: Robert Traband

 

65



--------------------------------------------------------------------------------

(c) if to the Revolving Loan Administrative Agent:

 

Citicorp USA, Inc.

Two Penns Way

Suite 100

New Castle, DE 19720

Fax Number: 212 994-0847

Attention: Bank Loan Syndication

 

(d) if to the Payment Agent:

 

Citibank, N.A.

Two Penns Way

Suite 100

New Castle, DE 19720

Fax Number: 212 994-0847

Attention: Bank Loan Syndication

 

(e) if to the LC Collateral Agent:

 

JPMorgan Chase Bank, N.A.

227 W. Monroe Street, Suite 2600

Chicago, IL 60606

Attention: Worldwide Securities Services

Fax Number: 312-267-5207

 

(f) if to the Revolving Loan Collateral Agent:

 

Citicorp USA, Inc.

Two Penns Way

Suite 100

New Castle, DE 19720

Fax Number: 212 994-0847

Attention: Bank Loan Syndication

 

(g) if to the Issuing Banks:

 

Citibank, N.A.:

 

Citibank, N.A.

Two Penns Way

Suite 100

New Castle, DE 19720

Fax Number: 212 994-0847

Attention: Bank Loan Syndication

 

66



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.:

 

JPMorgan Chase Bank, N.A.

600 Travis, 20th Floor

Houston, TX 77002

Fax No: (713) 216-8870

Attn: Robert Traband

 

(h) if to a Lender, to it at its address (or telecopy number) set forth below
its signature to this Agreement, or in its Assignment and Acceptance.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

SECTION 9.02. Waivers; Amendments.

 

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agents, the Issuing Banks or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agents, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the issuance of any Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agents, any
Lender or the Issuing Banks may have had notice or knowledge of such Default at
the time.

 

(b) Amendments. Subject to Section 7.01(e), neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into (x) by the Borrower and the LC
Required Lenders or by the Borrower and the Co-Administrative Agents with the
consent of the LC Required Lenders (with respect to any provision hereof or any
other Loan Document related to or affecting the rights, remedies or duties of
any LC Lender or the obligations of any Loan Party with respect to any Letter of
Credit or LC Commitment) and (y) by the Borrower and the Revolving Loan Required
Lenders or by the Borrower and the Revolving Loan Administrative Agent with the
consent of the Revolving Loan Required Lenders (with respect to any provision
hereof or any other Loan Document related to or affecting the rights, remedies
or duties of any Revolving Loan Lender or the obligations of any Loan Party with
respect to any Revolving Loan or Revolving Loan Commitment); provided that no
such agreement shall:

 

(i) increase the Commitment of any Lender without the written consent of such
Lender;

 

67



--------------------------------------------------------------------------------

(ii) reduce the principal amount of any LC Disbursement or Revolving Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby;

 

(iii) postpone the scheduled date of payment of the principal amount of any
LC Disbursement or Revolving Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, without
the written consent of each Lender affected thereby;

 

(iv) change Section 2.13(d) without the consent of the Issuing Banks and each
Lender affected thereby;

 

(v) change any of the provisions of this Section or the percentage in the
definition of the term “LC Required Lenders” or any other provision hereof
specifying the number or percentage of LC Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each LC Lender, or change any of the
provisions of this Section or the percentage in the definition of the term
“Revolving Loan Required Lenders” or “Pro Rata Share” or any other provision
hereof specifying the number or percentage of Revolving Loan Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Revolving Loan
Lender;

 

(vi) release the LC Cash Collateral and amounts in the LC Cash Collateral
Account (other than as permitted by the Loan Documents) without the written
consent of the Issuing Banks and each LC Lender;

 

(vii) release the Revolving Loan Cash Collateral and amounts in the Revolving
Loan Cash Collateral Account (other than as permitted by the Loan Documents)
without the written consent of each Revolving Loan Lender; and

 

(viii) release all or substantially all of the collateral (excluding the Cash
Collateral and amounts in the Cash Collateral Account) under the Collateral
Documents (other than as permitted by Section 7.11 and the Loan Documents)
without the written consent of the Issuing Banks and each Lender affected
thereby;

 

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agents, the Collateral Agents or the
Issuing Banks hereunder without the prior written consent of the Administrative
Agents, the Collateral Agents or the Issuing Banks, as the case may be.

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Issuing Banks, their Affiliates and the Lenders,
including the reasonable fees, charges and disbursements of counsel for the
Issuing Banks and the Lenders, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions

 

68



--------------------------------------------------------------------------------

contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Banks and the LC Lenders in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, the fees and expenses of the
Collateral Agents and the Depositary Banks as separately agreed, (iii) all
reasonable out-of-pocket expenses incurred by the Administrative Agents, the
Issuing Banks or any Lender, including the fees, charges and disbursements of a
single counsel for the Administrative Agents, the Issuing Banks and the Lenders,
in connection with the enforcement or protection of its rights in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or in connection with any Letter of Credit issued hereunder,
including in connection with any workout, restructuring or negotiations in
respect thereof and (iv) and all costs, expenses, taxes, assessments and other
charges incurred in connection with any filing, registration, recording or
perfection of any security interest contemplated by the Cash Collateral Account
Agreements or any other document referred to therein.

 

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agents, the Collateral Agents, the Issuing Banks and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) the issuance, amendment, renewal or
extension of any Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Banks to honor a demand for payment under
that Letter of Credit if the documents presented in connection with such demand
do not strictly comply with the terms of such Letter of Credit), or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Co-Administrative Agents, the Issuing
Banks or the LC Collateral Agent under paragraph (a) or (b) of this Section,
each LC Lender agrees to pay to the Co-Administrative Agents, the Issuing Banks
or the LC Collateral Agent, as applicable, such LC Lender’s ratable share of the
LC Exposure (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Co-Administrative Agents, the Issuing Banks or the LC Collateral Agent in their
capacity as such. To the extent that the Borrower fails to pay any amount
required to be paid by it to the Revolving Loan Administrative Agent or the
Revolving Loan Collateral Agent under paragraph (a) or (b) of this Section, each
Revolving Loan Lender agrees to pay to the Revolving Loan Administrative Agent
or the Revolving Loan Collateral Agent, as applicable, such Revolving Loan
Lender’s ratable share of the Revolving Loan Obligations (determined as of the
time that the applicable unreimbursed expense or

 

69



--------------------------------------------------------------------------------

indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Revolving
Loan Administrative Agent or the Revolving Loan Collateral Agent in their
capacity as such.

 

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, the Borrower shall not assert, and the Borrower hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Cash Collateral Account
Agreements, any Letter of Credit, any Revolving Loan or the use of the proceeds
thereof.

 

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

 

SECTION 9.04. Successors and Assigns.

 

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder (other than as
permitted by Section 5.02(b)) without the prior written consent of the Issuing
Banks and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agents, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b) Assignments by Lenders. Any Lender may assign to one or more assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment); provided that

 

(i) except in the case of an assignment to a Lender or an Affiliate of a Lender:
(x) in the case of an assignment of any LC Commitment, LC Loan or any LC
Exposure, each of the Borrower, the Issuing Banks and the Co-Administrative
Agents and (y) in the case of an assignment of Revolving Loans or Revolving Loan
Commitments, each of the Borrower and the Revolving Loan Administrative Agent
must in each case give their prior written consent to such assignment (which
consent shall not be unreasonably withheld),

 

(ii) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the applicable Administrative Agents)
shall not be less than $5,000,000 unless each of the Borrower and the applicable
Administrative Agents otherwise consent,

 

70



--------------------------------------------------------------------------------

(iii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
and

 

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, and deliver to the Payment
Agent a processing and recordation fee of $3,500;

 

provided further that any consent of the Borrower otherwise required under this
paragraph shall not be required if an Event of Default under clause (a) or (d)
of Article VI has occurred and is continuing. Upon acceptance and recording
pursuant to paragraph (d) of this Section, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender (either an LC Lender or
a Revolving Loan Lender, as applicable) under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.11, 2.12 and 8.03, but only to the extent relating to or in respect
of periods prior to the effective date of such Assignment and Acceptance). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

 

(c) Maintenance of Register by the Payment Agent. The Payment Agent, acting for
this purpose as an agent of the Borrower, shall maintain at one of its offices
in New York City a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of LC Disbursements and Revolving Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Payment Agent, the Issuing Banks and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Banks and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d) Effectiveness of Assignments. Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Payment Agent shall accept such Assignment and Acceptance and
record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

 

71



--------------------------------------------------------------------------------

(e) Participations. Any Lender may, without the consent of the Borrower, the
Administrative Agents or the Issuing Banks, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of its Commitment and the LC Disbursements and
Revolving Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement and the other Loan Documents shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agents, the Issuing Banks and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 8.02(b) that affects such Participant.
Subject to paragraph (f) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.11 and 2.12 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section.

 

(f) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.11 or 2.12 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.12 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.12(e) as though it were a Lender.

 

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.

 

(h) No Assignments to the Obligors or Affiliates. Anything in this Section to
the contrary notwithstanding, neither the Issuing Banks nor any Lender may
assign or participate any interest in any LC Exposure, Revolving Loan or
Revolving Loan Commitment held by it hereunder to the Borrower or any of its
Affiliates or Subsidiaries without the prior consent of the Issuing Banks and
each Lender.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the issuance of any
Letter of Credit and making of any Revolving Loan, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the

 

72



--------------------------------------------------------------------------------

Administrative Agents, the Issuing Banks or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as any amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.11, 2.12 and 8.03 and Article VII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the obligations
hereunder, the expiration or termination of the Letter of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement the related
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents constitute the entire contract between and among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agents and when
the Administrative Agents shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Issuing Banks and each Lender is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by the Issuing
Banks or Lender to or for the credit or the account of the Borrower against any
of and all the obligations of the Borrower now or hereafter existing under this
Agreement held by the Issuing Banks or Lender, irrespective of whether or not
the Issuing Banks or Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of the Issuing Banks and
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which the Issuing Banks or Lender may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Etc.

 

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York applicable to contracts made
and performed in the State of New York.

 

73



--------------------------------------------------------------------------------

(b) Submission to Jurisdiction; Waiver of Venue. The Borrower submits to the
nonexclusive jurisdiction of the United States District Court of the Southern
District of New York and of any New York State court sitting in New York for the
purposes of all legal proceedings arising out of or relating to this Agreement
or the Transactions contemplated by this Agreement. Each Party irrevocably
waives, to the fullest extent permitted by applicable law, any objection that it
may not or in the future have to the laying of the venue of any such proceeding
brought in any such court and any claim that any such proceeding brought in any
such court has been brought in an inconvenient forum.

 

(c) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 8.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Treatment of Certain Information; Confidentiality.

 

(a) Treatment of Certain Information. The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrower or one or more of its Subsidiaries (in connection
with this Agreement or otherwise) by the Issuing Banks, any Lender or by one or
more Subsidiaries or Affiliates of the Issuing Banks or Lender and the Borrower
hereby authorizes the Issuing Banks and each Lender to share any information
delivered to the Issuing Banks and Lender by the Borrower and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of the Issuing
Banks or Lender to enter into this Agreement, to any such Subsidiary or
Affiliate, it being understood that any such Subsidiary or Affiliate receiving
such information shall be bound by the provisions of paragraph (b) of this
Section as if it were the Issuing Banks or a Lender hereunder. Such
authorization shall survive the payment of the obligations hereunder, the
expiration or termination of the Letter of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

 

(b) Confidentiality. Each of the Administrative Agents, the Issuing Banks and
the Lenders agrees to use reasonable precautions to keep confidential, in
accordance with its customary procedures for its own confidential information,
any nonpublic information supplied to it by the Borrower pursuant to this
Agreement that is identified by the Borrower as confidential at the time it is
delivered to the any Administrative Agent, the Issuing Banks or any Lender;
provided that nothing in this Agreement shall limit the disclosure of any such
information (i) to the extent required by Governmental Rule, (ii) to counsel to
the Administrative Agents, the Issuing Banks or any the Lender, (iii) to bank
examiners, auditors or accountants,

 

74



--------------------------------------------------------------------------------

(iv) to any other party to this Agreement or any Affiliate of that party, (v) in
connection with any litigation to which any one or more of the parties to this
Agreement is a party, (vi) to any assignee or participant (or prospective
assignee or participant) of any Lender so long as that assignee or participant
(or prospective assignee or participant) first executes and delivers to such
Lender an agreement substantially to the same effect as this Section 8.12(b),
(vii) to the extent that such information becomes publicly available (other than
as a result of a breach of this Section 8.12(b)) or is received from a source
other than the Borrower or (viii) with the consent of the Borrower.

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

DYNEGY HOLDINGS INC.

By:

 

/s/ Charles C. Cook

--------------------------------------------------------------------------------

Name:

 

Charles C. Cook

Title:

 

Vice President

PARENT GUARANTOR:

DYNEGY INC.

By:

 

/s/ Charles C. Cook

--------------------------------------------------------------------------------

Name:

 

Charles C. Cook

Title:

 

Vice President



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS:

DYNEGY POWER CORP.

DPC II INC.

DYNEGY ENGINEERING, INC.

DYNEGY SERVICES, INC.

DYNEGY POWER MANAGEMENT SERVICES, L.P.,

CALCASIEU POWER, INC.

DYNEGY OPERATING COMPANY

DYNEGY PARTS AND TECHNICAL SERVICES, INC.

DYNEGY POWER MANAGEMENT SERVICES, INC.

HEP COGEN, INC.

NORTHWAY COGEN, INC.

DYNEGY POWER INVESTMENTS, INC.

DYNEGY POWER SERVICES, INC.

DYNEGY POWER NEVADA, INC.

MICHIGAN COGEN, INC.

MICHIGAN POWER, INC.

OCG COGEN, INC.

OYSTER CREEK COGEN, INC.

RRP COMPANY

DPC COLOMBIA – OPON POWER RESOURCES COMPANY

TERMO SANTANDER HOLDING, LLC

RIVERSIDE GENERATION, INC.

RIVERSIDE GENERATING COMPANY, L.L.C.

ROLLING HILLS GENERATION, INC.

DYNEGY RENAISSANCE POWER, INC.

DYNEGY NORTHEAST GENERATION, INC.

HUDSON POWER, L.L.C.

DYNEGY MIDSTREAM GP, INC.

DYNEGY UPPER HOLDINGS, L.L.C.

DYNEGY HOLDING COMPANY, L.L.C.

By:

 

/s/ Charles C. Cook

--------------------------------------------------------------------------------

Name:

 

Charles C. Cook

Title:

 

Vice President



--------------------------------------------------------------------------------

DMG ENTERPRISES, INC.

HAVANA DOCK ENTERPRISES, LLC

DMT HOLDINGS, INC.

DMT G.P., L.L.C.

DMT HOLDINGS, L.P.

DYNEGY MARKETING AND TRADE

DYNEGY COAL TRADING & TRANSPORTATION, L.L.C.

NGC STORAGE, INC.

BLACK THUNDER MEMBER, INC.

ILLINOVA CORPORATION

ILLINOVA GENERATING COMPANY

IGC GRIMES COUNTY, INC.

IGC GRIMES FRONTIER, INC.

IPG FERNDALE, INC.

IPG PARIS, INC.

CHARTER OAK (PARIS) INC.

ILLINOVA ENERGY PARTNERS, INC.

PARISH POWER, INC.

CALCASIEU POWER, LLC

DELTA COGEN, INC.

DYNEGY POWER HOLDINGS, INC.

COGEN POWER, INC.

COGEN POWER, L.P.

DYNEGY INC.

BG HOLDINGS, INC.

BLACK MOUNTAIN COGEN, INC.

BLUEGRASS GENERATION, INC.

BLUEGRASS GENERATION COMPANY, L.L.C.

DYNEGY CABRILLO II LLC

BLUE RIDGE GENERATION INC.

BLUE RIDGE GENERATION LLC

CHICKAHOMINY GENERATING COMPANY

CHICKAHOMINY POWER, LLC

FLORIDA MERCANTILE POWER, INC.

PALMETTO POWER, L.L.C.

GASIFICATION SERVICES, INC.

By:

 

/s/ Charles C. Cook

--------------------------------------------------------------------------------

Name:

 

Charles C. Cook

Title:

 

Vice President



--------------------------------------------------------------------------------

GEORGIA MERCANTILE POWER, INC.

HEARD COUNTY POWER, L.L.C.

DYNEGY ROSETON, L.L.C.

DYNEGY HUDSON POWER RETAIL, L.L.C.

DYNEGY GLOBAL ENERGY, INC.

DYNEGY BROADBAND MARKETING AND TRADE

DYNEGY GP INC.

DYNEGY TECHNOLOGY CAPITAL CORP.

DYNEGY STRATEGIC INVESTMENTS, L.P.

DYNEGY STRATEGIC INVESTMENTS GP, L.L.C.

RENAISSANCE POWER, L.L.C.

ROLLING HILLS GENERATING, L.L.C.

DYNEGY POWER MARKETING, INC.

DYNEGY ENERGY SERVICES, INC.

ILLINOIS POWER ENERGY, INC.

DES NORTHEAST, INC.

DEM GP, LLC

DYNEGY ENERGY MARKETING, LP

DYNEGY ADMINISTRATIVE SERVICES COMPANY

NIPC, INC.

DYNEGY CATLIN MEMBER, INC.

DYNEGY MIDWEST GENERATION , INC.

DYNEGY I.T., INC.

CHESAPEAKE POWER, INC.

JAMES RIVER ENERGY CORP.

DPC POWER RESOURCES HOLDING COMPANY

DRY CREEK POWER, INC.

ROCKINGHAM POWER, L.L.C.

DYNEGY POWER DEVELOPMENT COMPANY

By:

 

/s/ Charles C. Cook

--------------------------------------------------------------------------------

Name:

 

Charles C. Cook

Title:

 

Vice President



--------------------------------------------------------------------------------

DYNEGY MANAGEMENT, INC.

DMT L.P., L.L.C.

DYNEGY STRATEGIC INVESTMENTS LP, INC.

DEM LP, LLC

DYNEGY DANSKAMMER, L.L.C.

DYNEGY MIDSTREAM HOLDINGS, INC.

DYNEGY GAS TRANSPORTATION, INC.

DYNEGY STORAGE TECHNOLOGY AND SERVICES, INC.

By:

 

/s/ Charles C. Cook

--------------------------------------------------------------------------------

Name:

 

Charles C. Cook

Title:

 

Vice President



--------------------------------------------------------------------------------

ISSUING BANKS:

CITIBANK, N.A.,

as Issuing Bank

By:

 

/s/ Richard Evans

--------------------------------------------------------------------------------

Name:

 

Richard Evans

Title:

 

Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Issuing Bank and Co-Administrative Agent

By:

 

/s/ Robert W. Traband

--------------------------------------------------------------------------------

Name:

 

Robert W. Traband

Title:

 

Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as LC Collateral Agent

By:

 

/s/ Janice Ott Rotunno

--------------------------------------------------------------------------------

Name:

 

Janice Ott Rotunno

Title:

 

Vice President



--------------------------------------------------------------------------------

CITICORP USA, INC.,

as Co-Administrative Agent, Payment Agent and

Revolving Loan Collateral Agent

By:

 

/s/ Richard Evans

--------------------------------------------------------------------------------

Name:

 

Richard Evans

Title:

 

Vice President



--------------------------------------------------------------------------------

CITICORP USA, INC.,

as Revolving Loan Administrative Agent

By:

 

/s/ Richard Evans

--------------------------------------------------------------------------------

Name:

 

Richard Evans

Title:

 

Vice President



--------------------------------------------------------------------------------

LC LENDERS:

BANK OF AMERICA, N.A.,

as LC Lender

By:

 

/s/ Kevin Bertelsen

--------------------------------------------------------------------------------

Name:

 

Kevin Bertelsen

Title:

 

Vice President

Address for Notices:

 

TX-492-14-12

901 Main Street

Dallas, TX 75202

Attn: Jacqueline Archuleta

Telecopy Number: 214-290-8372

 

With a copy to:

 

NC1-007-13-13

100 North Tryon Street

Charlotte, NC 28255-0001

Attn: Kevin Bertelsen

Telecopy Number: 704-386-1319



--------------------------------------------------------------------------------

CITICORP USA, INC.,

as LC Lender

By:

 

/s/ Richard Evans

--------------------------------------------------------------------------------

Name:

 

Richard Evans

Title:

 

Vice President Global Power

Address for Notices:

388 Greenwich Street 21st Floor

--------------------------------------------------------------------------------

New York, NY 10013

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Attention:                                                                     

 

Telecopy Number:                                                       



--------------------------------------------------------------------------------

CREDIT SUISSE, acting through its Cayman

Islands Branch, as LC Lender

By:

 

/s/ Sarah Wu

--------------------------------------------------------------------------------

Name:

 

Sarah Wu

Title:

 

Director

By:

 

/s/ Gregory S. Richards

--------------------------------------------------------------------------------

Name:

 

Gregory S. Richards

Title:

 

Associate

Address for Notices:

 

Eleven Madison Avenue

New York, New York, 10010

Attention: James Moran

Telecopy Number: 1-973-960-8558

 

With a copy to:

 

Eleven Madison Avenue

New York, New York, 10010

Attention: Greg Richards

Telecopy Number: 1-917-326-8522



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as LC Lender

By:

 

/s/ Robert W. Traband

--------------------------------------------------------------------------------

Name:

 

Robert W. Traband

Title:

 

Vice President

Address for Notices:

 

300 South Riverside Plaza

Chicago, IL 60606

Fax: (312) 954-0203

Attn. Loretto White

 

With a copy to:

 

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Fax: 713-427-6307

Attn: Sylvia Gutierrez



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC.

as LC Lender

By:

 

/s/ Frank P. Turner

--------------------------------------------------------------------------------

Name:

 

Frank P. Turner

Title:

 

Vice President

Address for Notices:

 

745 Seventh Avenue

New York, New York 10191

Attention: Frank Turner

(646) 758-1986



--------------------------------------------------------------------------------

REVOLVING LOAN LENDERS:

CITICORP USA, INC.,

as Revolving Loan Lender

By:

 

/s/ Richard Evans

--------------------------------------------------------------------------------

Name:

 

Richard Evans

Title:

 

Vice President

Address for Notices:

 

Richard Evans

Vice President, Global Power

388 Greenwich Street, 21st Floor

New York, NY 10013

212-816-8238